      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 1 of 75




1    Todd M. Schneider (SBN 158253)                      Kyle W. Roche (pro hac vice)
     Jason H. Kim (SBN 220279)                           Richard Cipolla (pro hac vice)
2    Matthew S. Weiler (SBN 236052)                      Jolie Huang (pro hac vice)
     SCHNEIDER WALLACE                                   ROCHE FREEDMAN LLP
3    COTTRELL KONECKY LLP                                99 Park Avenue, 19th Floor
4    2000 Powell Street, Suite 1400                      New York, NY 10016
     Emeryville, California 94608                        Telephone: (646) 970-7509
5    Telephone: (415) 421-7100                           Email: kyle@rcfllp.com
     Email: tschneider@schneiderwallace.com              Email: rcipolla@rcfllp.com
6    Email: jkim@schneiderwallace.com                    Email: jhuang@rcfllp.com
     Email: mweiler@schneiderwallace.com
7
                                                         Velvel Freedman (pro hac vice)
8                                                        Constantine P. Economides (pro hac vice)
     CLARKSON LAW FIRM, P.C.                             ROCHE FREEDMAN LLP
9    Ryan J. Clarkson (SBN 257074)                       200 South Biscayne Boulevard
     Bahar Sodaify (SBN 289730)                          Miami, FL 33131
10   Yana Hart (SBN 306499)                              Telephone: (305) 971-5943
     Christina N. Mirzaie (SBN 333274)                   Email: vel@rcfllp.com
11   9255 Sunset Blvd., Suite 804                        Email: ceconomides@rcfllp.com
     Los Angeles, CA 90069
12   Telephone: (213) 788-4050
     Email: rclarkson@clarksonlawfirm.com
13   Email: bsodaify@clarksonlawfirm.com
14   Email: yhart@clarksonlawfirm.com
     Email: cmirzaie@clarksonlawfirm.com
15
16   Counsel for Plaintiffs and the Proposed Class
17
                                UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA

19
                                                   No. 21-cv-02470-EMC
20
                                                       FIRST AMENDED CLASS ACTION
     NAEEM SEIRAFI, EDWARD BATON,
21   ANTHONY COMILLA, BRETT DEENEY,                    COMPLAINT
     and ABRAHAM VILINGER, Individually and
22   on Behalf of All Others Similarly Situated,     1. NEGLIGENCE;
23                             Plaintiffs,           2. NEGLIGENCE PER SE;
                                                     3. DECLARATORY JUDGMENT AND
24                       v.                             INJUNCTIVE RELIEF
                                                     4. VIOLATION OF CALIFORNIA
25   LEDGER SAS, SHOPIFY (USA) INC., and                UNFAIR COMPETITION LAW,
                                                        BUSINESS AND PROFESSIONS CODE
     SHOPIFY INC.,
26                                                      SECTION 17200, et seq.
                                                     5. VIOLATION OF CALIFORNIA
                               Defendants.
27                                                      CONSUMERS LEGAL REMEDIES
                                                        ACT, CIVIL CODE SECTION 1750, et
28                                                      seq.

                         FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 2 of 75




 1                                                       6. DECEIT BY CONCEALMENT,
                                                            CALIFORNIA CIVIL CODE SECTIONS
 2                                                          1709, 1710
                                                         7. GEORGIA UNIFORM DECEPTIVE
 3                                                          TRADE PRACTICES ACT, O.C.G.A.
                                                            10-1-370 et seq;
 4                                                       8. GEORGIA FAIR BUSINESS
                                                            PRACTICES ACT, O.C.G.A. 10-1-393 et
 5                                                          seq;
                                                         9. NEW YORK DECEPTIVE TRADE
 6                                                          PRACTICES ACT, N.Y. Gen. Bus. Law
                                                            § 340 et seq;
 7
 8
 9          Individually and on behalf of all others similarly situated, Plaintiffs Naeem Seirafi

10 (“Seirafi”), Edward Baton (“Baton”), Anthony Comilla (“Comilla”), Brett Deeney (“Deeney”), and
11 Abraham Vilinger (“Vilinger”), (collectively, “Plaintiffs”), bring this Action against Defendant
12 Ledger SAS (“Ledger”) and Defendants Shopify Inc., and Shopify (USA) Inc. (“collectively,
13 “Shopify”). Plaintiffs’ allegations are based upon personal knowledge as to themselves and their
14 own acts, and upon information and belief as to all other matters based on the investigation
15 conducted by and through Plaintiffs’ attorneys. Plaintiffs believe that substantial additional
16 evidentiary support will exist for the allegations set forth herein, after a reasonable opportunity for
17 discovery.
18 I.       INTRODUCTION

19                               “We know security means never standing still.”
                                                                      -Ledger.
20
21          1.      Plaintiffs seek redress for the substantial, Class-wide damages that Ledger’s and

22 Shopify’s misconduct caused in connection with a massive 2020 data breach that those companies
23 negligently allowed, recklessly ignored, and then intentionally sought to cover up. The breach has
24 publicly leaked approximately 272,000 pieces of detailed personally identifiable information (“PII),
25 including consumers’ full names, email addresses, postal addresses, and telephone numbers.
26          2.      With Shopify assisting as its e-commerce vendor, Ledger purports to provide “the

27 highest level of security for crypto assets.” Its primary products are hardware wallets (“Ledger
28 wallets”) that store the “private keys” of an individual’s crypto-assets. These private keys are akin

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             2
         Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 3 of 75




 1 to a bank-account password in that access to the private keys allows an individual to transfer one’s
 2 crypto-assets. But unlike a bank-account transaction, crypto-asset transactions are non-reversible:
 3 whoever gains access to the private keys associated with a crypto-asset can then transfer or spend
 4 that asset with impunity. Ledger purports to provide owners of crypto-assets with the best security
 5 to protect private keys from hackers and other bad actors.
 6          3.      Ledger’s sale platform is built on security and trust. As Ledger describes, “we are a

 7 unique digital security ecosystem that provides protection and is built on verifiable trust across our
 8 people, hardware and software.” 1
 9          4.      Ledger thus knows that anonymity is necessary to protect against hacking attempts.

10 Crypto-asset transactions are publicly visible on the underlying blockchain, but using solely public
11 information, nefarious actors cannot identify the owner of particular crypto-assets. Without
12 personally identifying information, hackers face an immense obstacle to targeting an individual’s
13 crypto-assets. Conversely, when a hacker knows the identity of a crypto-asset owner, the hacker can
14 construct a workable attack catered to a target.
15          5.      Consequently, to the world of hackers, Ledger’s customer list is gold. It is a list of

16 people who have converted substantial wealth into anonymized crypto-assets that are transferrable
17 without a trace. Using that list, hackers can manipulate or compel those owners to make untraceable
18 and irreversible transfers of the crypto-assets into the hackers’ accounts. The stakes of security for
19 crypto-assets are thus enormous. With anonymity, owning a Ledger wallet is a cutting-edge method
20 of securing crypto-assets. But without anonymity, owning a Ledger device simply creates a target
21 for attackers.
22          6.      Ledger understands these realities and purports to account for them. As Ledger

23 claims in its advertising: “If you don’t want to get hacked, get a Ledger wallet.” 2 Ledger advertises
24 that it has the “highest security standards,” that it “continuously look[s] for vulnerabilities on Ledger
25
26   1
    See Ledger. “We Are Ledger: A Brand Vision”. November 22, 2019.
27 https://www.ledger.com/we-are-ledger
     2
28    See Ledger, “Enjoy Security, Ownership and Ease of Use for Your Crypto with Ledger.”
     https://www.ledger.com/ (accessed on June 3, 2021).
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             3
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 4 of 75




1 products as well as our providers’ products in an effort to analyze and improve the security,” and
2 that its products provide “the highest level of security for crypto assets.” Ledger has built a
3 reputation of the highest possible trust, protection, and security for consumers. Based on Ledger’s
4 advertising claims, consumers expect that their personal data, along with their cryptocurrency assets,
5 will remain anonymous, secure, and private. With that expectation, consumers specifically seek out
6 the products and services provided by Ledger. True and correct screenshots of Ledger’s advertising
7 claims on its website are depicted below:
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           4
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 5 of 75




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    FIRST AMENDED CLASS ACTION COMPLAINT
                                     5
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 6 of 75




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    FIRST AMENDED CLASS ACTION COMPLAINT
                                     6
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 7 of 75




 1           7.    Despite its repeated promises and world-wide advertising campaign touting state of

 2 the art security for its customers, Ledger repeatedly and profoundly failed to protect its customers’
 3 identities, causing targeted attacks on thousands of its customers’ crypto-assets and causing Class
 4 members to receive far less security than they thought they purchased with a Ledger wallet.
 5           8.    In mid-2020, between April and June, hackers found and exploited a database

 6 vulnerability at Ledger and its e-commerce vendor, Shopify, to obtain a list of Ledger’s customers,
 7 as well as email addresses and other contact information. By June 2020, Ledger’s customer list had
 8 made its way onto the internet’s black market, making Ledger wallet owners vulnerable.
 9           9.    The circumstances grew much worse over the next six months. From June 2020

10 through December 2020, at least one of the hackers who had acquired the data published it online,
11 providing over 270,000 names, physical addresses, phone numbers, and order information to every
12 hacker in the world. As a direct result, the attacks on Ledger’s customers grew exponentially, with
13 customers losing money, facing threats of physical violence, and even feeling vulnerable in their
14 own homes. Indeed, using the customer shipping addresses that Ledger and Shopify had failed to
15 protect, hackers threatened to enter the homes of and attack Ledger customers unless those
16 customers made untraceable ransom payments with the crypto-assets Ledger was supposed to
17 secure.
18           10.   In the face of these obviously emergent circumstances, rather than acting to protect

19 its customers, Ledger stood still. It did not even inform its customers of the breach. Instead, it
20 initially denied that any breach had occurred and continued to claim its products provided the best
21 possible protection for crypto-assets. As the customer list began to spread on the dark web, Ledger
22 admitted the existence of the breach but nevertheless disputed its publicly-reported scope.
23           11.   By December 21, 2020, however, Ledger could no longer cover up the data breach

24 that it had known about for at least 6 months. On that day, the hacked customer list was posted
25 publicly and became widely available. In a message posted on its website from its CEO, Ledger
26 finally admitted to the scope of the attack, stating that the company “very deeply regret[s] this
27 situation.” Ledger’s CEO further acknowledged that, as a result of the hack, “many [Ledger
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            7
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 8 of 75




 1 customers] have been targeted by e-mail and SMS phishing campaigns and that it’s clearly a
 2 nuisance.”
 3          12.     Ledger’s and Shopify’s misconduct, failure to prevent the data breach, and failure to

 4 take action for six months (if not longer), has made targets of Ledger customers, with their identities
 5 known or available to every hacker in the world. Ledger’s persistently deficient response
 6 compounded the harm. In failing to individually notify every affected customer or admit to the full
 7 scope of the breach, Ledger left customers unaware of the data breaches and concomitant hacking
 8 risks. The natural and foreseeable result was that many customers fell victim to hackers’ phishing
 9 emails disguised as emails from Ledger.
10          13.     Ledger’s deficient response to the data breach included a failure to provide any

11 support for customers who had been targeted by the breach or who feared they would be targeted in
12 the future. Users are informed that “Ledger does not provide phone support.” Instead, customers are
13 directed to contact Ledger by submitting a written complaint in an online form or by email, to which
14 Ledger would respond after weeks (if it responded at all). Following the December breach,
15 customers reported emailing Ledger dozens of times with no response. Users reported through
16 Twitter that they submitted customer service requests that went unanswered for several weeks,
17 several months, and hundreds of days. Ledger acknowledged its deficient response times, claiming
18 after the breach “[w]e are facing an increase in requests which may result in a longer reply time
19 from Ledger Support. We apologize for the delay while we work to provide you the best service.”
20          14.     But Ledger never provided “the best service.” It did not even provide a minimum

21 level of service. Instead, Ledger had become the primary source of vulnerability to owners of crypto-
22 assets and then left those customers without the help they needed. For those seeking to secure crypto-
23 assets, it had become safer to have never purchased a product or service from Ledger. And all the
24 while, Ledger stood still. Thus, had they known of Ledger’s lax security practices, unwillingness to
25 promptly and completely disclose data breaches, and complete lack of timely customer support,
26 Ledger customers would not have purchased Ledger wallets or would not have paid as much as they
27 did for Ledger wallets.
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            8
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 9 of 75




 1          15.    On behalf of the Class and several Subclasses of Ledger customers affected by the

 2 data breach described herein, Plaintiffs seek, under state common law and consumer-protection
 3 statutes, to redress Defendants’ misconduct occurring from April 1, 2020, to the present (the “Class
 4 Period”).
 5 II.      PARTIES

 6                 Plaintiffs

 7          16.    Plaintiff Seirafi is an individual residing in Los Angeles, California. Seirafi

 8 purchased the Ledger Nano X for use as a digital wallet to control his cryptocurrency assets. On or
 9 around March 2019, Seirafi saw advertisements online for Ledger’s services and hardware. Relying
10 on Ledger’s representations, Seirafi purchased the Ledger Nano X hardware wallet from Ledger’s
11 official website for approximately $120. In doing so, Seirafi was required to provide Ledger with
12 his first and last name, email address, telephone number, and postal address. In making his purchase
13 decision, Seirafi reasonably relied upon the data security services advertised by Ledger, believing
14 Ledger’s corresponding services to be safer, better protected, and more secure as a result. Seirafi
15 would not have purchased the Ledger Nano X if he knew that the sensitive information collected by
16 Ledger would be at risk. Seirafi has suffered damages and remains at a significant risk now that his
17 PII has been leaked online.
18          17.    Plaintiff Baton is a resident of Georgia. In July 2017, he purchased a Ledger Nano

19 S from the Ledger online store for use as a digital wallet to control his cryptocurrency assets. He
20 subsequently purchased a second Ledger Nano S from the Ledger online store. In making those
21 purchases, he reasonably relied on Ledger’s misrepresentations about the security of its products.
22 He would not have purchased the products if he had known that his sensitive information collected
23 by Ledger would be at risk or that his purchase would become public knowledge. On December 21,
24 2020, Ledger informed him that his data had been part of a breach. Baton has suffered damages
25 from the breach as set forth below.
26          18.    Plaintiff Comilla is a resident of Albany, New York. Comilla purchased the Ledger

27 Nano X from the Ledger online store for use as a digital wallet to control his cryptocurrency assets
28 on or about June 2, 2020. In doing so, Comilla was required to provide Ledger with his first and last

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            9
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 10 of 75




 1 name, phone number, postal address, and email address. In making his purchase, he reasonably
 2 relied on Ledger’s misrepresentations about the security of its products, believing that that Ledger
 3 Nano X was his safest and best option for storing his cryptocurrency. Comilla would not have
 4 purchased the Ledger product if he knew that the sensitive information collected by Ledger would
 5 be at risk. Comilla has suffered damages from the breach as set forth below.
 6          19.    Plaintiff Deeney is a resident of London in the United Kingdom. Deeney purchased

 7 a Ledger “Back-Up Pack,” consisting of a Ledger Nano X and a Ledger Nano S, on or about
 8 February 21, 2020 through Ledger’s official website for € 114.16 (excluding tax) for use as a digital
 9 wallet to control his cryptocurrency assets. In doing so, Deeney was required to provide Ledger with
10 his first and last name, the email address he used exclusively for crypto-asset transactions, his
11 telephone number, and his postal address including unit number. In making his purchase, he
12 reasonably relying on Ledger’s misrepresentations about the security of its products. Deeney would
13 not have purchased the Ledger product if he knew that the sensitive information collected by Ledger
14 would be at risk. Deeney has suffered damages from the breach as set forth below.
15          20.    Plaintiff Vilinger is a resident of Tel Aviv, Israel. Vilinger purchased the Ledger

16 Nano S from the Ledger online store for use as a digital wallet to control his cryptocurrency assets
17 on or about January 15, 2018. In doing so, Vilinger was required to provide Ledger with his first
18 and last name, phone number, postal address, and email address. In making his purchase, he
19 reasonably relying on Ledger’s misrepresentations about the security of its products, believing their
20 ads and website that indicated the Ledger Nano S was a "cold" offline, secure, and not hackable
21 wallet. Vilinger would not have purchased the Ledger product if he knew that the sensitive
22 information collected by Ledger would be at risk. Vilinger has suffered damages from the breach as
23 set forth below.
24                 Defendants

25          21.    Defendant Ledger SAS is a French simplified joint-stock company headquartered in

26 Paris, France. Ledger SAS maintains its principal place of business at 1 Rue du Mail, 75002 Paris,
27 France. It also has offices located at 121 2nd St., #4, San Francisco, CA 94105. Defendant Ledger
28 SAS offers the hardware wallet Products to secure and control cryptocurrency assets on an online

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            10
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 11 of 75




 1 international marketplace, including the State of California. Ledger SAS directly and through its
 2 agents, has substantial contacts with and receives substantial benefits and income from and through
 3 the State of California. Ledger SAS is the owner and distributor of the products at issue, was
 4 entrusted with the PII of Plaintiff and the Class, and is the company that created and/or authorized
 5 the false, misleading, and deceptive advertisements and promises (jointly and severally with Ledger
 6 Technologies, Inc.).
 7          22.     Third party Ledger Technologies Inc. is a wholly-owned subsidiary and agent of

 8 Ledger SAS. It is incorporated in Delaware, is registered to do business in California, and, at the
 9 time of the breach, was headquartered in San Francisco, California and has a principal place of
10 business located at 121 2nd St #4, San Francisco, California 94105.
11          23.     Defendant Shopify Inc. is a Canadian Corporation with offices at 151 O’Connor

12 Street, Ground floor, Ottawa, Ontario, K2P 2L8.
13          24.     Defendant Shopify (USA) Inc. is a Delaware corporation and registered to do

14 business in California. Up until a week before it announced the data breach, its principal place of
15 business was in San Francisco, California. It now lists Ottawa, Canada as its principal place of
16 business. It is a wholly-owned subsidiary of Shopify Inc. The Shopify entities had access to Ledger’s
17 customer’s private information and failed to secure the received PII or implement any security
18 measures or even screening measures to ensure that its agents, support representatives, and other
19 individuals to whom Shopify entrusted the private PII data would ensure secure handling of the data.
20 III.     JURISDICTION AND VENUE

21          25.     Jurisdiction of this Court is founded upon 28 U.S.C. § 1332(d) because the matter in

22 controversy exceeds the value of $5,000,000, exclusive of interests and costs, there are more than
23 100 class members, and the matter is a class action in which any member of a class of plaintiffs is a
24 citizen of a state different from any defendant.
25          26.     This Court has personal jurisdiction over all parties because all Defendants conduct

26 business in the State of California, and the substantial events leading up to the breach at issue have
27 occurred in California.
28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              11
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 12 of 75




 1          27.     Shopify (USA) Inc. is registered to do business in California, and for the vast-

 2 majority of the relevant time period, listed a California address as its principal place of business.
 3          28.     Similarly, Ledger SAS’s agent, Ledger Technologies, is registered to do business in

 4 California has a substantial office at 121 2nd St #4, San Francisco, California 94105.
 5          29.     Ledger SAS dominates and controls Ledger Technologies’ internal affairs and daily

 6 operations. Not only is Ledger Technologies a wholly-owned subsidiary of Ledger SAS, but there
 7 is substantial overlap among their executives. For example, the Chief Executive Officer (“CEO”) of
 8 Ledger Technologies is Pascal Gauthier, who is also the Chairman and CEO of Ledger SAS. Ledger
 9 Technologies’ secretary is listed as Antione Thibault, who is the general counsel of Ledger SAS.
10 Ledger Technologies’ Chief Financial Officer (“CFO”) is the CFO of Ledger SAS. Though Ledger
11 SAS is not registered to do business in California, it boasts that it has employees in “Paris, Vierzon,
12 and San Francisco” without differentiating between the two entities.
13          30.     Shopify Inc. dominates and controls Shopify (USA) Inc.’s internal affairs and daily

14 operations. Not only is Shopify (USA) a wholly-owned subsidiary of Shopify, but as in Ledger’s
15 case, there is a substantial overlap among its executives. Shopify (USA)’s CEO and CFO is Amy
16 Shapero—the CFO of Shopify. The Secretary of Shopify (USA) is Shopify’s Chief Legal Officer.
17 In addition, Shopify’s job listings notes that it will “hire you [ ] anywhere” as long as it has “an
18 entity where you are.” That is, Shopify does not differentiate between its entities for any job
19 responsibilities and thus does substantial business through the American employees it hires through
20 its subsidiary formerly located in California.
21          31.     This Court also has personal jurisdiction over Shopify and Shopify (USA) because

22 they solicit customers and transact business in California, including with Ledger and those who
23 purchased products or services from Ledger.
24          32.     This Court also has personal jurisdiction over Ledger SAS because it solicits

25 customers, including Plaintiffs and Class members, in the United States and California. In fact, 33%
26 of the compromised two hundred and seventy-three thousand accounts with address information
27 belonged to Class members with U.S. addresses. This Court also has personal jurisdiction over
28 Ledger SAS because Shopify (USA) acted as that entity’s agent for the conduct giving rise to

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             12
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 13 of 75




 1 Plaintiffs’ claims. With respect to the breached data of Ledger SAS’s customers, the responses to
 2 the breaches, and the conduct giving rise to Plaintiffs’ causes of action, Ledger SAS had the right
 3 to control the conduct of Shopify, which acted as Ledger’s agent and was authorized to act on Ledger
 4 SAS’s behalf with respect to Ledger’s customers.
 5 IV.      FACTUAL ALLEGATIONS

 6          A. Bitcoin and Crypto-Assets

 7          33.      A crypto-asset is a digital asset designed to work as a medium of exchange or a store

 8 of value or both. Crypto-assets leverage a variety of cryptographic principles to secure transactions,
 9 control the creation of additional units, and verify the transfer of the underlying digital assets.
10          34.      Bitcoin was the world’s first decentralized crypto-asset. It is also the largest and most

11 popular crypto-asset, with a market capitalization of approximately $1.08 billion. Bitcoin spawned
12 a market of other crypto-assets that, together with Bitcoin, have a current market capitalization of
13 approximately $1.94 trillion. (The term “bitcoin” can refer to both a computer protocol and a unit
14 of exchange. Accepted practice is to use the term “Bitcoin” to label the protocol and software, and
15 the term “bitcoin” to label the units of exchange.)
16          35.     At its core, Bitcoin is a ledger of addresses and transfer amounts that tracks the

17 ownership and transfer of every bitcoin in existence. This ledger is called the blockchain. The
18 blockchain is completely public.
19          36.     Blockchains act as the central technical commonality across most crypto-assets.

20 While each blockchain may be subject to different technical rules and permissions based on the
21 preferences of its creators, they are typically designed to achieve the similar goal of decentralization.
22          37.     In April 2013, there were only seven crypto-assets listed on coinmarketcap.com, a

23 popular website that tracks the crypto-asset markets. As of this filing, the site monitors more than
24 9,112 crypto-assets.
25                 i.   Transacting with Bitcoin and Blockchain Addresses

26          38.      Because all blockchain addresses and transfers are public, the way to verify

27    ownership of an address is through the use of public and private keys.

28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              13
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 14 of 75




 1             39.     Each address has one public key and one private key associated with it. With the

 2       private key, one can control the address and can move bitcoin in or out of the account. The public

 3       key is more like a digital signature that is used to verify ownership and transfers of funds. The

 4       blockchain address, public key, and private key are often mathematically related to one another.

 5             40.         The private key is, however, the only mechanism that allows for the transfer of

 6       crypto-asset. With the private key—and nothing more—a person can implement an untraceable

 7       transfer of the crypto-asset from one digital address to another. Without the private key, the crypto-

 8       asset can never be transferred. In other words, anyone with the private key has total control over

 9       the funds. Thus, to safeguard crypto-assets, one must keep the private key private.

10                   ii.      Security and Crypto-Assets

11             41.         It is the cryptographic principals behind the use of public and private keys that give

12       crypto-assets their name. Cryptography is at the heart of blockchain transactions, and security is

13       one of the chief advantages and selling points of the technology.

14             42.     Nonetheless, since the inception of crypto-assets, there have been high-profile hacks

15 to steal them. One of the first large Bitcoin exchanges (handling over 70% of all Bitcoin transactions
16 at the time) lost a staggering 850,000 bitcoins to theft, with a value exceeding $49 billion USD
17 today.
18             43.     It has been estimated that over $4 billion crypto-assets were lost to theft and related

19 crimes in 2019. 3 That risk of theft continues today.
20             44.     Because it is nearly impossible to guess a user’s private key, hackers employ various

21 methods to gain access to private keys. Once a hacker obtains the private key for an address, the
22 hacker controls its funds. Unlike traditional accounts housed at banks, there are no approvals or
23 fraud monitoring warnings for moving crypto-assets out of an account. Moreover, any transfer is
24 effectively untraceable and irreversible, leaving the recipient immune from identification or claw-
25 back.
26
     3
         Jeb Su, Hackers Stole Over $4 Billion From Crypto Crimes In 2019 So Far, Up From $1.7 Billion
27 In      All   Of     2018,     FORBES       (Aug.     15,    2019,      01:49      PM     EDT),
28 https://www.forbes.com/sites/jeanbaptiste/2019/08/15/hackers-stole-over-4-billion-from-crypto-
     crimes-in-2019-so-far-up-from-1-7-billion-in-all-of-2018/?sh=42ef46855f58.
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                   14
         Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 15 of 75




 1           45.    Given this constant threat of theft, security over an individual’s private keys is

 2 paramount.
 3           B. Ledger and Hardware Wallets

 4           46.    Ledger is a $300-million 4 corporation that is used world-wide for its unique hardware

 5 cryptocurrency wallets that allow consumers to secure and manage their cryptocurrency assets.
 6 Ledger’s line of hardware security devices quickly gained in popularity and positioned Ledger as a
 7 global leader in the market with 1,000,000 units sold in more than 165 countries. Ledger designs
 8 and sells the Ledger Nano X and the Ledger Nano S, both hardware wallets, along with a
 9 corresponding application and other services for consumers to control and track their assets. Ledger
10 advertises that its technologies constitute a “unique digital security ecosystem that provides
11 protection and is built on verifiable trust across our people, hardware and software.”
12           47.    As set forth above, Ledger offers solutions to consumers to keep their crypto-assets

13 safe. Ledger’s main product offerings are “hardware wallets.” These are physical consumer items
14 that appear similar to a USB storage device. This is an example of a Ledger hardware wallet:
15
16
17
18
19
20
21
22
23
24           48.    Despite being named a “wallet,” such wallets do not “hold” cryptocurrency in the
25 way a traditional wallet stores cash. Rather, consumers store their private keys on these physical
26 devices, which are never connected to the internet (at least in the case of Ledger’s products).
27
     4
28    See Business & Finance. “Bitcoin wallet maker Ledger raises $75M investment.” January 2019.
     https://businessandfinance.com/news/bitcoin-wallet-maker-ledger-75-million-dollars-investment/
                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            15
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 16 of 75




 1          49.     The wallet itself can be accessed only by entering a PIN. Simply misplacing the

 2 wallet thus poses no risk of theft.
 3          50.     Ledger also produces “Ledger Live,” a software product designed to interact with

 4 devices. This screenshot shows its core functionality, in that a user can use the software to buy, sell,
 5 send, and receive various crypto-assets:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          51.     Ledger has been highly successful selling these devices and services. Having raised

22 $88 million in funding, it is one of the market leaders for crypto-asset security.
23
            52.     Ledger collects and processes the personal data of all consumers who purchase
24
     Ledger products, including, but not limited to, first and last names, e-mail addresses, post addresses,
25
     and telephone numbers.
26
            53.     This PII was collected by Ledger when Plaintiff and the Class purchased the
27
     Products. Ledger’s privacy policy, which was updated on July 28, 2020, outlines the security
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             16
         Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 17 of 75




 1 measures used to protect consumer’s PII and what this information is used for. 5 Under the privacy
 2 policy, Ledger claims to implement:
 3
                        “[N]ecessary technical and organizational measures, in order to
 4                      ensure the security and confidentiality of your personal data collected
                        and processed, and particularly, to prevent your personal data from
 5                      being distorted, damaged or communicated to unauthorized third
 6                      parties, by ensuring an appropriate level of security with regards to
                        the risks associated with the processing and the nature of the personal
 7                      data to be protected.”

 8                 i.      Hacking Hardware Wallets
 9           54.     Users of hardware wallets generally face discrete risks of theft by hacking because
10 private keys exist only where the owners store them. If an owner stores the private keys only on a
11 hardware wallet with no internet connectivity—and not on a personal computer—then traditional
12 hacking cannot reveal those private keys. Instead, the main sources of risk are: (1) “phishing” attacks
13 to trick a user into revealing the private PIN to their hardware wallet; or (2) physical intimidation
14 that forces users into paying money or revealing that information to a hacker.
15           55.        Phishing is the practice of purporting to be a legitimate institution and contacting
16 targets with the goal of soliciting passwords, banking information, or other sensitive information.
17 Common examples of this practice include mass spam emails sent to mimic the look and feel of a
18 banking website. The email recipient receives the email, believes she needs to link to the account to
19 update information, clicks a link in the email that goes to a sham website made to look like the real
20 bank website, and enters real login information into the sham website. The owners of the sham
21 website then possess that victim’s real banking login and password.
22           56.        Internet users are becoming more and more savvy to phishing, however, requiring
23 hackers to craft attacks that are increasingly realistic and personalized and less reliant on large-scale
24 mass efforts.
25
26
27
     5
28    See Ledger. “Privacy Policy”. Last Updated July 28, 2020.
     https://shop.ledger.com/pages/privacy-policy
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                17
         Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 18 of 75




 1             57.    Phishing attacks are also generally harder to accomplish against Ledger users, who

 2 are typically more skeptical and security conscious and, in turn, savvier to phishing practices. For
 3 example, Ledger users will commonly create special email addresses used just for interacting with
 4 accounts that manage their crypto assets. And Ledger users will often have a separate dedicated
 5 phone number to use for dual-factor authentication when interacting with their crypto assets. 6 These
 6 dedicated email addresses and phone numbers add another layer of protection to avoid phishing
 7 attacks. Users know that crypto-asset-related emails, texts, or calls to any “main” email address or
 8 phone number are illegitimate.
 9             58.    Similarly, using a separate phone number can protect users from other attacks, such

10 as SIM swap attacks. 7 A SIM swap attack occurs when an attacker gains control of an individual’s
11 phone number by convincing the individual’s mobile carrier to switch it to a new SIM card—one
12 that the attacker possesses. Once attackers gain control of that phone number, they can then bypass
13 dual-factor authentication requirements.
14             59.    Plaintiff Baton—who has a professional background, including in technology—was

15 as savvy as anyone buying crypto assets and hardware wallets as far back as 2017. Accordingly, in
16 addition to buying multiple Ledger products for storing his crypto assets, Plaintiff Baton took other
17 precautions. For example, he acquired a separate mobile phone and always interacted with crypto
18 assets using a virtual private network to encrypt communications and shield his IP address.
19             60.    Similarly, Plaintiff Deeney is an experienced, sophisticated, and security-savvy

20 crypto asset investor. He used a dedicated email address for his crypto asset transations.
21             61.    As to physical intimidation, even the savviest internet user cannot insulate himself

22 from such threats. A hacker can contact an owner of crypto-assets and threaten the owner with
23 physical violence unless an effective ransom is paid (usually in the form of an untraceable transfer
24
25
     6
         Dual authentication is a method in which a user is granted access to some system or device only
26 after successfully presenting two or more pieces of evidence of rightful access, such as unique
     knowledge (e.g., a password) or unique possession (e.g., a key).
27
     7
         SIM stands for “subscriber identification module,” and a SIM card is a physical circuit that is used
28 to securely store the unique identifier of any user on a cellular network.

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               18
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 19 of 75




 1 of crypto-assets transfer to the hacker). These threats are rare. Without knowing an owner’s home
 2 address, physical location, or even phone number, a hacker would have difficulty making a credible
 3 threat prompting payment from the victim. And hackers cannot identify viable targets by simply
 4 looking up publicly listed names, phone numbers, and addresses. Crypto-assets have not yet been
 5 widely adopted; therefore, attackers have no way of knowing whether would-be targets own crypto-
 6 assets or hardware wallets. In addition, for owners of crypto-assets, there is no analog for the
 7 physical bank ATM—where would-be attackers could potentially wait, identify victims with funds,
 8 and intimidate those victims.
 9          62.     For these reasons, the single greatest point of vulnerability for owners of Ledger

10 wallets is public disclosure of the information that a particular person owns the wallet. If hackers
11 know the names and/or email addresses of people who own Ledger wallets, then hackers can target
12 those people with sophisticated phishing schemes and tailored threats.
13          63.     Accordingly, by operating in the crypto-asset security space, Ledger places itself

14 between user’s funds and would-be hackers. The anonymity of its customer list is a key and obvious
15 element of the security that Ledger offers. By analogy, a manufacturer of state-of-the-art lock safes
16 would not publish its customer list, which is valuable to would-be thieves seeking to identify targets
17 possessing high-value items. Similarly, public disclosure of Ledger’s customers puts those
18 individuals in the crosshairs of the very hackers the company seeks to impede.
19          64.     Furthermore, personally identifiable information, such as names and email addresses,

20 may be combined with other sources of information to de-anonymize Ledger account holders. Not
21 only may this information be used, as it was here, to create sophisticated “phishing” attacks, but it
22 may also be used to de-anonymize user wallets and (through analysis of blockchain data) individual
23 transactions.
24          65.     A great deal of information about Plaintiffs and Class Members is already available

25 on the dark web. The availability of Plaintiffs’ and Class Members’ content and information on the
26 dark web imposes further uncompensated costs on those individuals. The dark web permits
27 criminals further access to users’ content and information that make the thefts that occurred here
28 more easily accomplished.

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            19
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 20 of 75




 1          66.     As reported by CBS News, “The little drips of personal data leaked from every major

 2 data breach—your name, email, phone number, Social Security number, and mailing address—pool
 3 in a murky corner of the internet known as the dark web. Some of these leaks might seem relatively
 4 insignificant, but criminals exploit your personal data for profit and to help other criminal operations
 5 prosper. The dark web is where these transactions happen.”
 6          67.         The content and information exposed in the Ledger data breach certainly amplified

 7 the value of information already available on the dark web. On the dark web, “personal information
 8 was mixed in with wholesale data dumps of information about thousands of people,” allowing the
 9 information be aggregated into “packages” that have street value.
10                ii.       Ledger Advertises State-of-the-Art Security for Crypto-Assets

11          68.     Ledger’s consistent message to consumers is that Ledger wallets offer the best
12 possible protection for crypto-assets. Their tagline embodies this value proposition: “If you don’t
13 want to get hacked, get a Ledger wallet.” Ledger represented to consumers, prior to the data breach
14 at issue, the following:
15                  Critical digital assets are the new oil and securing them is the most
                    important challenge for the coming years.
16
                    That’s where we come in. We are Ledger.
17
                    We are a unique digital security ecosystem that provides protection
18                  and is built on verifiable trust across our people, hardware and
                    software. And in today’s world, we know that trust deserves proof.
19                  This is why we provide transparency into how our technology works.
20                  We relentlessly stress-test our own technology solutions. Our Ledger
                    Donjon team is made up of world-class experts with extensive
21                  backgrounds in the security and smartcard industries. They
                    continuously look for vulnerabilities on Ledger products as well as
22                  our providers’ products in an effort to analyze and improve the
                    security. We know security means never standing still.
23
     (emphasis added).
24
            69.         Ledger further and publicly asserted, prior to the data breach at issue:
25
                        •      “At Ledger we are developing hardware wallet technology that
26
                               provides the highest level of security for crypto assets;”
27
                        •      “Ledger hardware wallet, combined with the Ledger Live application,
28                             is the best solution to secure and control your crypto assets;”

                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                20
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 21 of 75




 1
                     •      “Ledger hardware wallets are designed with the highest security
 2                          standard to keep your crypto secure at all time;”
 3                   •      “Ledger enables resilience through verifiable trust. Knowing trust is
 4                          the greatest way to make our world truly move forward and progress.”

 5          70.      Ledger also republished, prior to the data breach at issue, acknowledgments from

 6 reputable third-party commentators:
 7                   •      “French Crypto Wallet Ledger Is Solving Bitcoin’s Biggest Flaw” (as
                            featured in Forbes);
 8
 9                   •      “Ledger makes sure private keys never become accessible to thieves,
                            online or anywhere else” (as featured in Bloomberg);
10
                     •      “Ledger removes the risk of being hacked” (as featured on CNBC).
11
12          71.      Through those statements, Ledger conveyed to consumers that Ledger wallets,
13 coupled with Ledger’s services, provide the highest standard of security for owners of crypto-assets.
14 Ledger further conveyed that it was tirelessly assessing its wallets and supporting services for
15 vulnerabilities, while adapting to protect against those threats. By buying a Ledger wallet,
16 consumers purportedly were buying into a comprehensive security support system that maximized
17 protections against threats to crypto-assets.
18          72.      Making the forgoing, unequivocal representations, Ledger sold Class members the
19 Ledger Nano X wallet for $119 and the Ledger Nano S wallet for $59. Class members would not
20 have purchased these products at all, or would have paid significantly less for them, had they known
21 of Ledger’s lax security practices, unwillingness to promptly and completely disclose data breaches,
22 and failure to provide timely customer support.
23                iii.   Ledger Uses Shopify as an E-commerce Vendor
24          73.      Ledger sells its Nano products through a number of distributors, including retailers
25 like Amazon and Walmart. It also sells directly to consumers through https://shop.ledger.com/ (the
26 “Shopping Website”).
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             21
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 22 of 75




 1          74.     Shopify powers Ledger’s Shopping Website. Shopify is an e-commerce giant. Over

 2 one million businesses use its platform, and over $61 billion of sales occurred on its platform
 3 through these businesses in 2019. It is the largest publicly-traded company in Canada.
 4          75.      Shopify’s success is based on providing services to allow companies to easily

 5 operate online stores. Shopify provides e-commerce solutions for businesses to allow them to easily
 6 create digital storefronts. For example, Shopify allows you to create a well-designed web layout,
 7 provides a payment provider to accept credit card payments, and makes various profit and inventory
 8 applications available. These solutions are essentially a software product that companies subscribe
 9 to in order to host digital stores.
10          76.     When users purchase directly from Ledger on its Shopping Website, they must

11 provide certain personal information before placing an order, such as their physical address, phone
12 number, and email address. Because Ledger uses Shopify’s services, Shopify acts as an intermediary
13 between Ledger and purchasers of Ledger’s products. Therefore, Shopify also has access to the
14 personal information that purchasers provide.
15          77.     Shopify’s terms of service obligate it to “take all reasonable steps” to protect the

16 disclosure of confidential information, including “names, addresses and other information regarding
17 customers and prospective customers.”
18          C. The Ledger Data Breach

19          78.     In mid-2020, between April and June, certain Shopify employees took advantage of

20 Shopify’s access to the personal information of Ledger’s customers and acquired and exported
21 Ledger’s customer transactional records (the “Data Breach”). The Shopify employees also obtained
22 data relating to other merchants.
23          79.     On September 22, 2020, Shopify announced that: (1) “two rogue members of our

24 support team were engaged in a scheme to obtain customer transactional records of certain
25 merchants;” (2) the “incident involv[ed] the data of less than 200 merchants;” and (3) “Our teams
26 have been in close communication with affected merchants to help them navigate this issue and
27 address any of their concerns.” This announcement made it clear that Shopify was aware of the data
28 breach before the day of the announcement and even had time to “conduct an investigation” and

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             22
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 23 of 75




 1 notify affected merchants. On information and belief, Shopify knew of the data breach more than
 2 one week before.
 3              80.   On information and belief, those rogue employees were located in America, as

 4 immediately after noting that the employees’ access was terminated, Shopify’s statement
 5 highlighted its compliance with American (rather than Canadian) legal authorities in stating that it
 6 was “currently working with the FBI and other international agencies.” To the extent these
 7 employees were American, they were most probably employed by its California office.
 8              81.   On February 19, 2021, moreover, a federal grand jury indicted a California man for

 9 wire fraud for his role in causing the data beach. The indictment alleges that starting in May 2019,
10 he paid an employee of a Shopify vendor to provide him with Shopify’s merchant data. The
11 unnamed vendor acted as Shopify’s agent, providing customer support services to Shopify
12 customers on its behalf.
13              82.   The Data Breach in fact involved the data of approximately 272,000 people, 8

14 approximately a third of whom live in the United States. 9 Hackers copied information such as
15 names, order details, email addresses, physical addresses, and phone numbers. 10 And for many more
16 users, hackers obtained the email address users used when buying their Ledger. 11
17              83.   By the time it publicly announced the breach, Shopify notified every affected

18 merchant that rogue employees had stolen their data, but neither Shopify nor Ledger warned the
19 hundreds of thousands of vulnerable Ledger customers harmed by the Data Breach. Instead, as the
20 timeline below explains, Ledger attempted to cover up and downplay the scale of the Data Breach,
21 while Shopify did nothing to protect the owners of the data Shopify had failed to secure.
22
23   8
    E-commerce and Marketing data breach – FAQ, LEDGER, https://support.ledger.com/hc/en-
24 us/articles/360015559320-E-commerce-and-Marketing-data-breach-FAQ (last visited Apr. 5,
   2021).
25   9
     Larry Cermak, A detailed look at the Ledger data leak and other recent incidents, THE BLOCK
26 (Dec. 21, 2020, 9:49 AM EST), https://www.theblockcrypto.com/genesis/88706/a-detailed-look-
   at-the-ledger-data-leak-and-other-recent-incidents.
27   10
          Id.
28   11
          Id.

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              23
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 24 of 75




 1                   i.   April – June 2020: Ledger Initially Denies the Data Breach

 2            84.      In May 2020, public rumors arose concerning the Data Breach. The rumors were that

 3 Ledger’s consumer information from Shopify had been hacked. 12
 4            85.     This publicly-stated concern was an opportunity for Ledger to get ahead of the

 5 problem. Ledger should have, at a minimum: (1) disclosed the breach; (2) notified all impacted and
 6 potentially impacted users; (3) offered services to help impacted users transition to new accounts;
 7 (4) monitored for suspicious transactions; (5) hired third-party auditors to conduct security testing;
 8 (6) trained employees to identify and contain similar breaches; and (7) trained and educated their
 9 users about the threats they faced.
10            86.      Instead, Ledger’s immediate reaction was to deny that there was a breach impacting

11 Ledger’s customers. Ledger falsely stated that “Rumors pretend our Shopify database has been
12 hacked through a Shopify exploit. Our e-commerce team is currently checking these allegations by
13 analyzing the so-called hacked [database], and so far it doesn’t match our real [database]. We
14 continue investigations and are taking the matter seriously.” 13 During this time, the risks and
15 damages to Ledger’s customers were only increasing; a prompt and proper response from Ledger,
16 including full disclosure to all customers, would have mitigated those risks and damages.
17                  ii.   July 2020: Ledger Admits the Data Breach Occurred, but Downplays Its Scale

18            87.      On July 29, 2020, Ledger made partial admissions that exacerbated, rather than

19 mitigated, the harm caused by the Data Breach.
20
21
22   12
      Jamie Redman, Hacker Attempts to Sell Data Allegedly Tied to Ledger, Trezor, Bnktothefuture
23 Customers, BITCOIN (May 24, 2020), https://news.bitcoin.com/hacker-attempts-to-sell-data-
   allegedly-tied-to-ledger-trezor-bnktothefuture-customers/.
24
   @UnderTheBreach, TWITTER (May 24, 2020, 03:39 AM)
25 https://twitter.com/underthebreach/status/1264460979322138628?ref_src=twsrc%5Etfw%7Ctwca
   mp%5Etweetembed%7Ctwterm%5E1264460979322138628%7Ctwgr%5E%7Ctwcon%5Es1_&re
26 f_url=https%3A%2F%2Fnews.bitcoin.com%2Fhacker-attempts-to-sell-data-allegedly-tied-to-
   ledger-trezor-bnktothefuture-customers%2F.
27
     13
          @Ledger, TWITTER (May 24, 2020 06:39 AM),
28 https://twitter.com/Ledger/status/1264506360735174657.

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               24
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 25 of 75




 1         88.    After researchers informed Ledger of a potential data breach on its website, Ledger

 2 announced that its marketing and e-commerce database had been exposed in June 2020:
 3
                  What happened
 4                On the 14th of July 2020, a researcher participating in our bounty
                  program made us aware of a potential data breach on the Ledger
 5                website. We immediately fixed this breach after receiving the
                  researcher’s report and underwent an internal investigation. A week
 6                after patching the breach, we discovered it had been further exploited
                  on the 25th of June 2020, by an unauthorized third party who accessed
 7                our e-commerce and marketing database – used to send order
                  confirmations and promotional emails – consisting mostly of email
 8                addresses, but with a subset including also contact and order details
                  such as first and last name, postal address, email address and phone
 9                number. Your payment information and crypto funds are safe.

10                To be as transparent as possible, we want to explain what happened.
                  An unauthorized third party had access to a portion of our e-
11                commerce and marketing database through an API Key. The API key
                  has been deactivated and is no longer accessible.
12
                  What personal information was involved?
13                Contact and order details were involved. This is mostly the email
                  address of our customers, approximately 1M addresses. Further to
14                investigating the situation we have also been able to establish that, for
                  a subset of 9500 customers were also exposed, such as first and last
15                name, postal address, phone number or ordered products. Due to the
                  scope of this breach and our commitment to our customers, we have
16                decided to inform all of our customers about this situation.

17                Those 9500 customers whose detailed personal information are
                  exposed will receive a dedicated email today to share more details.
18
                  Regarding your ecommerce data, no payment information, no
19                credentials (passwords), were concerned by this data breach. It
                  solely affected our customers’ contact details.
20
                  This data breach has no link and no impact whatsoever with our
21                hardware wallets nor Ledger Live security and your crypto
                  assets, which are safe and have never been in peril. You are the
22                only one in control and able to access this information.

23 (emphasis in original).
24
           89.    Ledger’s disclosure and responsive measures were flawed and misleading.
25
26
27
28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              25
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 26 of 75




 1            90.      First, as Ledger admitted, it failed to immediately warn its customers and instead

 2 waited on the results of its “internal investigation with third party experts before warning [its]
 3 community.” 14 This delay in issuing even a warning was reckless, or at least negligent.
 4            91.      Second, Ledger did not disclose that this breach had anything to do with the Shopify

 5 breaches, which involved insiders stealing information for personal profit. Ledger never even
 6 mentioned Shopify. This incomplete disclosure was reckless, or at least negligent.
 7            92.      Third, Ledger was not clear as to the status and dissemination of the stolen data.

 8 Ledger explained that “[w]e are actively monitoring for evidence of the database being sold on the
 9 internet, and have found none thus far.” Ledger also explained that they “immediately fixed this
10 breach” and were undertaking an “internal investigation,” choosing to eschew third party auditors.
11 Ledger also took pains to repeatedly reiterate to consumers that the breach had “no impact
12 whatsoever with our hardware wallets nor Ledger Live security and your crypto assets.” In other
13 words, Ledger’s message was that, after an exhaustive internal investigation, they had identified a
14 limited hack and had rectified the situation. This patently inaccurate disclosure was reckless, or at
15 least negligent.
16            93.      Fourth, Ledger sent follow-up notifications only to the 9,500 customers who they

17 determined had additional personal information exposed. In doing so, Ledger failed to notify its one
18 million other customers whose email information had been exposed. This patently incomplete
19 follow-up was reckless, or at least negligent.
20                  iii.   August – December 2020: Hacking Attacks Increase on Ledger Users

21            94.      By the fall of 2020, Ledger and Shopify were still failing to respond appropriately to

22 the severe threats that customers faced or to the damages they had incurred. Ledger still had not
23 disclosed that its customers had any connection to the Shopify breaches. It had not contacted every
24 customer whose email address had been exposed to hackers. It had not provided sufficient
25 disclosures or resources to assist customers in protecting against rising phishing schemes.
26
     14
27   Addressing the July 2020 e-commerce and marketing data breach — A Message From Ledger’s
   Leadership, LEDGER (July 29, 2020), https://www.ledger.com/addressing-the-july-2020-e-
28 commerce-and-marketing-data-breach.

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               26
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 27 of 75




 1 Meanwhile, Shopify sat back and did nothing to protect the owners of the data it had lost.
 2 Meanwhile, several media reports signaled that Ledger’s customers were under attack as a result of
 3 the Data Breach.
 4                  iv.   Ledger Users are Bombarded with Digital Phishing Scams

 5            95.      Phishing scammers use emails and text messages to trick people into disclosing

 6 personal information, including but not limited to passwords, account numbers, and social security
 7 numbers. Phishing scams are frequently successful, and the FBI reported that people lost
 8 approximately $57 million to such scams in 2019 alone. 15
 9            96.      Plaintiffs and other Ledger consumers began receiving a high-volume of phishing

10 scams/emails that were designed to look like emails sent from Ledger. Such emails are intended to
11 trick consumers into giving account information, passwords, and other valuable personal
12 information to scammers. This activity significantly increases the risk of further substantial damages
13 to Plaintiffs and the putative class, including both monetary and identity theft.
14            97.      In October 2020, for example, a Ledger user reported a phishing attempt by hackers

15 posing as Ledger Support team members and asking Ledger customers to download fake versions
16 of the Ledger Live software. The fake email looked very convincing:
17
18
19
20
21
22
23
24
25
26
     15
          See Federal Trade Commission. Consumer Information. “How to Recognize and Avoid
27 Phishing Scams”. May 2019. https://www.consumer.ftc.gov/articles/how-recognize-and-avoid-
28 phishing-scams. See also Federal Bureau of Investigation. “2019 Internet Crime Report Released”.
     February 11, 2020. https://www.fbi.gov/news/stories/2019-internet-crime-report-released-021120
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               27
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 28 of 75




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
              98.   Other Ledger users responded to the report by confirming that they had received and
18
     been tricked by the fake email. One user reported: “Wow this looked really legit, so much so I used
19
     Contact Us form to ask Ledger if it was real. I am normally pretty good at sniffing things like this
20
     out – this was by far the most convincing attempt I have ever seen.” 16
21
              99.   Plaintiff Seirafi also received similar phishing emails, which appeared to be from
22
     Ledger:
23
24
25
26
     16
27    Benjamin Powers, ‘Convincing’ Phishing Attack Targets Ledger Hardware Wallet Users,
   COINDESK (Oct. 27, 2020, 04:13 PM EDT, updated Nov. 2, 2020, 02:56 PM EST),
28 https://www.coindesk.com/phishing-attack-ledger-cryptocurrency-wallet.

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             28
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 29 of 75




1
2
3
4
5
6
7
8
9
10
11
12       100.   More phishing emails to Plaintiff Seirafi followed:

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                       FIRST AMENDED CLASS ACTION COMPLAINT
                                        29
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 30 of 75




 1
 2          101.    The hackers behind this fake email were of course armed with Ledger’s customer

 3 lists and email addresses and, therefore, knew they were targeting Ledger owners. Accordingly, the
 4 hackers invested the time and resources to create convincing—and, unfortunately, successful—
 5 fakes. Worse yet, because of Ledger’s false and misleading statements and omissions regarding the
 6 Data Breach, Ledger’s customers did not know that their email addresses had been compromised.
 7 Ledger thus deprived them of the opportunity to increase their wariness and/or take other
 8 precautions to avoid such hacking.
 9          102.    The phishing attempts were not limited to emails. Ledger users began to report the

10 receipt of SMS/text phishing messages, again claiming to be from Ledger, such as the below:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          103.    Other hackers used a different phishing attempt, attempting to pose not as Ledger,
26 but as other entities such as the Stellar Development Foundation (“Stellar”), an entity affiliated with
27 the creator of the Stellar Lumen token purchased by Plaintiff Baton. Under this scheme, hackers
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             30
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 31 of 75




 1 sent an extremely sophisticated email posing as Stellar and soliciting users such as Baton to “stake”
 2 Stellar Lumen tokens—a well-known form of deposit that pays interest.
 3            104.     These emails and websites were effective in part because they looked like Stellar’s

 4 actual website, using real assets, articles, features, and other content from Stellar’s email and
 5 website. In order to stake Lumens, a user would have to transfer the Lumens to a staking address.
 6 But the staking “address” provided to deposit the funds was not actually associated with Stellar, and
 7 once the funds were transferred, the hackers absconded with it. Critically, this phishing strategy did
 8 not require the disclosure of any private keys and increased a victim’s trust in the malicious site.
 9            105.     Creating such convincing versions of Stellar’s website and emails required a

10 significant amount of effort, which paid off because the hackers knew they could target the emails
11 of likely cryptocurrency holders such as Plaintiff Baton.
12                   v.   Sim-Swap Attacks on Ledger Users

13            106.     The data leak can also lead to SIM-swap attacks against the Class. 17 A SIM-swap

14 attack occurs when the scammer tricks a telephone carrier to porting the victim’s phone number to
15 the scammer’s SIM card. By doing so, the attacker is able to bypass two-factor authentication
16 accounts, as are used to access cryptocurrency wallets and other important accounts. The type of
17 personal information that has been leaked poses a profound tangible risk of SIM-swap attacks for
18 the Class.
19            107.    But for Defendants’ unlawful conduct, scammers would not have accessed Plaintiffs’

20 and the putative class members’ contact information. Defendants’ unlawful conduct—including
21 active attempts to conceal the breach and minimize the extent of the breach or damages—has
22 directly and proximately resulted in widespread digital attacks against Plaintiffs and the putative
23 class.
24            108.    In response to these reports, Ledger should have devoted substantial resources and

25 taken responsibility for being the source of the leak that allowed this precision targeting from
26
27   17
     See Yahoo Finance. “From SIM-Swaps to Home-Invasion Threats, Ledger Leak Has Cascading
28 Consequences”. December 23, 2020. https://finance.yahoo.com/news/sim-swaps-home-invasion-
   threats-213016265.html
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               31
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 32 of 75




 1 hackers. Instead, Ledger continued to tout its security credentials and prevaricated about whether
 2 the increased phishing and hacking attempts arose from a data breach.
 3            109.      On November 2, 2020, Ledger refused to acknowledge the Data Breach was the

 4 source of the rising attacks on its customers:
 5                     As soon as we discovered the data breach on Ledger’s website in July
                       2020, we immediately patched it. Since then, we led two penetration
 6                     tests with a third-party consultancy to verify and improve the security
                       of our clients’ data. For two weeks, some of Ledger’s customers have
 7                     been experiencing continuous phishing scams through various
                       channels, including email and SMS. We’ve issued several scam alerts
 8                     through our Twitter, email, and other channels to notify our users
                       during the past two weeks.
 9
                       The internal task force is investigating these attacks, and as of now,
10                     we can’t state that scammers are using Ledger’s marketing
                       database, and therefore, these attacks resulted from July’s data
11                     breach. 18

12            110.      Ledger’s efforts to cover up and downplay the actual and potential scale of the Data

13 Breach in the months leading up to its widespread public disclosure caused disastrous harm to its
14 customers. During that time, many crypto-asset investors lost massive sums of money. Had Ledger
15
     acted responsibly during this period, much of that loss could have been avoided.
16
                     vi.   Ledger Users received Ransom threats demanding money or risk physical
17                         attack
18            111. Plaintiff Seirafi and members of the Class have also received ransom demands for

19    monetary payment to prevent physical attacks in their homes. 19 A true and correct representation
20    of a threat Plaintiff Seirafi received by text message is set forth below.
21
22
23
24   18
      Benjamin Powers, ‘Convincing’ Phishing Attack Targets Ledger Hardware Wallet Users,
25 COINDESK (Oct. 27, 2020, 04:13 PM EDT, updated Nov. 2, 2020, 02:56 PM EST),
   https://www.coindesk.com/phishing-attack-ledger-cryptocurrency-wallet.
26   19
     See Coin Telegraph. “Ledger data leak: A ‘simple mistake’ exposed 270K crypto wallet
27 buyers”. December 24, 2020. https://cointelegraph.com/news/ledger-data-leak-a-simple-mistake-
   exposed-270k-crypto-wallet-buyers; see also, Somag News. “The threat of ‘raid home’ to a
28 Ledger user.” December 22, 2020. https://www.somagnews.com/the-threat-of-raid-home-to-a-
   ledger-user/
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                32
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 33 of 75




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23            112.   In fact, in a Twitter statement, Ledger corroborated ransom threats like the above,

24    stating that “there has been a new wave of phishing attacks taking place since yesterday, threatening

25    our users physically.” 20

26
27
     20
28        See Twitter. https://twitter.com/Ledger/status/1341303521371680769?s=20

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              33
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 34 of 75




 1            113.   On platforms such as Reddit.com, some class members have also reported emailed

 2    threats of home invasion if the class member fails to provide a monetary payment. 21 True and

 3    correct representations of some Reddit users’ posts regarding ransom threats they have received

 4    are set forth below.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   21
      See Reddit.com. https://www.reddit.com/r/ledgerwallet/comments/kh8q82/fantastic/;
28 https://www.reddit.com/r/ledgerwallet/comments/kipk68/i_received_a_home_invasion_threat_em
   ail/ (visited on March 22, 2021).
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              34
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 35 of 75




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19         114.    Plaintiffs and many Class members’ home addresses are now public online. The

20   Class is a group of people that are especially ripe for ransom demands because the attackers are

21   aware that every member has cryptocurrency assets. This dire situation is analogous to a safe

22   company posting online the name, phone number, email address, and physical address of its

23   customers with safes most likely to contain cash, jewels, and gold bullion. With crypto-assets, the

24   customer is even more vulnerable, because the attackers can force immediate untraceable payments

25   of those assets.

26         115.    But for Defendants’ unlawful conduct, such criminals would not have access to the

27   home or other postal addresses of Plaintiffs and the Class. This access has resulted in, at minimum,

28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            35
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 36 of 75




 1    an invasion of Plaintiffs’ and the Class’ privacy and can lead to even greater damages, including

 2    theft or violent physical attacks.

 3                vii.      Raid of Plaintiff Seirafi’s Home as Confirmed by Local Law Enforcement

 4             116. In addition to the threat of home invasion sent by e-mail to Plaintiff Seirafi and other

 5    Class members, on February 13, 2021, the Glendale Police Department received a 911 call by an

 6    unknown male stating he had shot his friend. Police were dispatched to Plaintiff’s home, setting up

 7    a containment zone around the area Plaintiff Seirafi’s house is located. While the police determined

 8    the call to be a false alarm, Plaintiff Seirafi and Plaintiff Seirafi’s parents were frightened by this

 9    occurrence. One of the officers to whom Plaintiff Seirafi’s counsel spoke confirmed that the caller

10    had a European accent and that the address was traced to a European IP address. Attached as

11    Exhibit 1 is a true and correct copy of the Glendale Police Department report, No. 21-2025.

12            117.       Similarly, other Ledger consumers have expressed physical safety concerns. For

13 instance, the founder of DeFi, a company located in London, reportedly moved homes after
14 receiving physical threats, stating that “Ledger’s customer base is all over the world. In certain
15 countries the likelihood of an armed robbery could be higher. Ledger does not have the expertise to
                               22
16 tell people they are safe.”
17               viii.      Severe Emotional Distress and Fear experienced by Ledger Users
              118.       The damages described herein have resulted in severe emotional distress for
18
      Plaintiffs and the Class. Plaintiffs and the Class have lost all security and privacy now that their
19
      personal information, including the fact that they own crypto-assets, is available online for any
20
      attacker to access. Plaintiffs fear digital attacks, as well as the possibility of physical attacks at their
21
      homes.
22
              119.       Plaintiff Seirafi’s fear, unfortunately, came to fruition with the raid to his home that
23
      took place after his PII information was leaked during the breach.
24
25
26
27   22
      City A.M., “Ledger customers exposed as personal data is leaked.”
28 https://www.cityam.com/ledger-customers-exposed-as-personal-data-is-leaked/ (last visited on
   March 26, 2021).
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                  36
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 37 of 75




1          120.    Plaintiff Deeney and his girlfriend were forced to move in or about January 2021

2    because of their fear of a home invasion targeting access to Deeney’s crypto assets. Prior to the

3    move, it was apparent that individuals were routinely intercepting mail sent to his home to mine

4    further private information about him.

5          121.    Plaintiffs and the Class remain on edge and alert as they are bombarded with phishing

6    emails and other scams. Plaintiffs are suffering from the mental and emotional distress associated

7    with such insecurity and uncertainty caused by the data breach. After news of the data breach had

8    been widely publicized, Ledger informed Plaintiff Comilla that he was one of the subset of users

9    who had had “all” of their personal information disclosed. Comilla has been in a state of depression

10   since the breach and theft happened, and his personal and professional relationships have suffered.

11   Beyond the huge financial loss and mental anguish caused to Plaintiff Vilinger, the disclosure of

12   his personal information and subsequent theft has caused him to suffer from stress, anxiety,

13   depression and financial problems as a result.Their emotional suffering is all to common among

14   the Class.

15         122.    For instance, another Reddit user posted that they are worried about their home

16   address being leaked and their family being harmed. A true and correct representation of this user’s

17   post is set forth below.

18
19
20
21
22
23
24
25
26
27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            37
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 38 of 75




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15         123.    Another Reddit user posted a text message threat they received about getting “killed”

16   if they do not pay in cryptocurrency. A true and correct representation of this post is set forth below:

17
18
19
20
21
22
23
24
25
26
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             38
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 39 of 75




1           124.      Another Reddit user shared his experience of receiving threats, fearing for his life

2    for the first time if he did not transfer money. This user also stated that after going to the police in

3    his local precinct, he learned that he was a second person who came in that day. A true and correct

4    representation of this post is set forth below:

5
6
7
8
9
10
11
12
13
14
15
16
17          125.      So long as Plaintiffs and the Class members’ PII is accessible on the internet,

18   Plaintiffs and the Class will remain at substantial risk. Ledger has not offered any solutions to

19   remedy the damages to Plaintiffs and the Class. Plaintiffs and the Class members will remain at

20   permanent risk unless they take on the significant time and expense to change all of their personal

21   information that was exposed.

22          126.         Because of Defendants’ unlawful conduct, Plaintiffs and the Class are in constant

23   fear and anxiety resulting from the leak of their PII and consistent barrage of scams and threats.

24                 ix.      December 2020: In the Face of Widespread Public Disclosure, Ledger Admits
                            to the Scale of the Data Breach
25
            127.      By early December 2020, reports continued to escalate about phishing attempts on
26
     Ledger’s users. By that time, Ledger’s inaction had provided an opportunity for the hackers to
27
     increase the sophistication and effectiveness of phishing attempts. For example, some of the
28

                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                 39
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 40 of 75




1 phishing attempts referenced breaches and then instructed users, as a security measure, to install
2 fake versions of Ledger Live that asked for their private key information:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           40
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 41 of 75




 1            128.   Users reported losing significant sums of crypto-assets as a result of such phishing.

 2 Plaintiff Baton lost about 150,000 Stellar Lumens, worth approximately $72,000 at today’s market
 3 prices. Plaintiff Comilla lost all his crypto assets due to a successful phishing attack, 2.6 bitcoin and
 4 8 ether, worth about $115,000 at today’s market prices. Plaintiff Vilinger also lost all his crypto
 5 assets after the breach, 6.4 bitcoin worth about $225,000 at today’s market prices, even though he
 6 only connected this Ledger product to the Internet every few months. On information and belief, he
 7 was the victim of de-anonymization of his Ledger wallet as set forth above. Plaintiff Deeney lost
 8 $145,000 when account manipulation caused by the data breach caused one of his trading accounts
 9 to be temporarily frozen, preventing him from closing out a short position on XRP.
10            129.   The phishing attempts were sufficiently successful—and notorious—so that, through

11 December 20, 2020, the going rate among hackers for the compromised list of Ledger customer data
12 was approximately $100,000. 23
13            130.   On December 20, 2020, a hacker published the Ledger customer data online. This

14 publication included the personal information of more than 270,000 Ledger customers. In fact, the
15 contents of the Ledger database were distributed on Raidforums. Raidforums is a database sharing
16 and marketing forum that distributes leaked information online. This leak of 272,000 pieces of
17 detailed PII of consumers is significantly greater than he amount of data estimated by Ledger – of
18 9,500, an estimate reported by Ledger in July 2020.
19            131.   Consumers and reporters justly criticized Ledger, stating that the company, in its

20 prior statements, had “vastly underestimated” the Data Breach. 24
21            132.   With the data made publicly available for free, many Ledger customers started

22 receiving frightening threats. Ledger customers immediately started receiving spam phone calls,
23 emails, and even death threats. Many of these customers shared their experiences online:
24
25
     23
          @UnderTheBreach, TWITTER (Dec. 20, 2020, 01:38 PM),
26 https://twitter.com/UnderTheBreach/status/1340735356375851009.
     24
27   Vishal Chawla, Liam Kelly, Ledger Breach Vastly Underestimated, 270,000 Clients Data
   Leaked, CRYPTO BRIEFING (Dec. 21, 2020), https://cryptobriefing.com/ledger-breach-clients-data-
28 leaked/.

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             41
          Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 42 of 75




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
              133. Plaintiffs Seirafi, Batton, Comilla, Deeney, and Vilinger like many members of the
13
     Class, also received spam emails, phone calls, and texts which, inter alia, attempted to phish for
14
     additional personal information and sell prurient content. Plaintiffs’ PII is now available for other
15
     parties to sell and trade, and they continue to risk receiving more harm for the indefinite future. In
16
     fact, the U.S. Government Accountability Office found that, “once stolen data have been sold or
17
     posted on the Web, fraudulent use of that information may continue for years.” 25
18
              134.    The breach has also exposed the location of the purchased Products, by allowing
19
     access to Plaintiff and the Class’ home addresses, which inherently impacts the security of the
20
     Products and, in turn, creates actual harm and a threat of future harm.
21
              135. Ledger’s CEO, Pascal Gauthier, has refused to provide compensation to users whose
22
     PII information was leaked in the breach arguing that “It’s just an online scam to scare you with
23
     these tactics.” 26
24
25
26   25
     See United States Government Accountability Office. Report to Congressional Requesters. June
27 2007. https://www.gao.gov/new.items/d07737.pdf
     26
28      See, Decrypt.co. “Ledger Won’t Reimburse Users After Major Data Hack” December 21, 2020.
     https://decrypt.co/52215/ledger-wont-reimburse-users-after-major-data-hack
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              42
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 43 of 75




 1          136.    Ledger knew of and advertised the importance of protecting its customers’ personal

 2 information, but before and after the Data Breach, it failed to take reasonable steps to protect its
 3 customers. Before the breach, Ledger should have regularly deleted or archived customer data or
 4 should have otherwise protected that information from online accessibility. After the breach, for
 5 over five months, Ledger repeatedly failed to provide critical information to its customers,
 6 compounding the harm to Plaintiffs and the Class.
 7          137.    Shopify similarly failed to protect Ledger’s customer data. Shopify employees, rogue

 8 or not, had no need for direct access to Ledger customer data. Shopify should have: (1) limited
 9 employee access to customers’ data in a way that prevented the rogue employees’ access; (2)
10 monitored employees’ suspicious copying of customer data; (3) assisted Ledger with its
11 investigation to determine the scope of the Data Breach; and (4) notified Ledgers’ users of the Data
12 Breach.
13          D. Plaintiffs Suffered Damages

14          138.    Plaintiffs Seirafi, Baton, Comilla, Deeney, and Vilinger have suffered damages

15 from the Data Breach as set forth above.
16          139.    If Ledger had timely disclosed the extent of the Data Breach, some Plaintiffs—

17 sophisticated users with technology backgrounds and wary of scams—would have been on
18 heightened alert and not fallen prey to these scams. Furthermore, others who may have been not as
19 sophisticated in technology could also take steps to protect their privacy rights.
20          140.    As to other forms of damages, Plaintiffs emails and personal information have been

21 compromised. Plaintiff Seirafi has received several spam messages since his email was leaked and
22 his home was raided. Plaintiff Vilinger has received a huge amount of phishing and other scam
23 emails, and his home was targeted in an attempted break-in. Plaintiff Baton had his email, physical
24 address, and phone number compromised. He received regular spam calls, still receives spam
25 emails, and had to change his phone number and where he receives packages—all as a result of this
26 breach. The other Plaintiff suffered similar experiences.
27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            43
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 44 of 75




 1          141.    This breach has also exposed the location of the purchased Ledger products, by

 2 allowing access to Plaintiffs’ and consumers’ home addresses, which inherently impacts the security
 3 of the products themselves and creates actual harm and a threat of future harm.
 4          142.    Some Plaintiffs remain fearful of intruders due to their physical address being

 5 publicly leaked.
 6          143.    These leaks of personal information, in conjunction with the information that they

 7 were Ledger customers, have exposed Plaintiffs to additional risks of theft and threat.
 8          144.    In addition, Plaintiffs would not have purchased Ledger’s products at all, or would

 9 have paid significantly less for them, had they known of Ledger’s lax security practices,
10 unwillingness to promptly and completely disclose data breaches, and failure to provide timely
11 customer service. Furthermore, had Plaintiffs known of Ledger’s lax security practices, unhelpful
12 customer service, and failure to report of the extent of the breach and other issues, Plaintiffs would
13 not have provided any valuable PII to Ledger or stored any bitcoins or other forms of digital currency
14 in Ledger wallets.
15 V.       CLASS ALLEGATIONS

16          145.    Plaintiffs bring this Action as a class action pursuant to Fed. R. Civ. P. 23 and seek

17 certification of the following Class and Subclasses:
18                  Nationwide, UK, and Israel Class: All persons residing in the United States,
19                  the UK, or Israel who provided Ledger or Shopify with personal information
                    that was accessed, compromised, stolen, or exposed in a data breach between
20                  April 1, 2020, and the present.

21                  Nationwide, UK, and Israel Phishing Subclass: All persons in the
                    Nationwide, U.K. and Israel Class who suffered monetary damages in
22                  connection with a phishing or threatening communication by a third-party
                    possessing those persons’ personal information disclosed as a result of a data
23                  breach between April 1, 2020, and the present.

24                  Nationwide, UK, and Israel Consumer Class: All persons residing in the
                    United States, UK, or Israel who purchased a Ledger Nano X wallet or a
25                  Ledger Nano S wallet from Ledger or an authorized reseller within the
                    limitations period, as may be extended or tolled by any applicable rule of law
26                  or equitable doctrine.

27                  California Subclass: All persons residing in California who provided Ledger
                    or Shopify with personal information that was accessed, compromised,
28                  stolen, or exposed in a data breach between April 1, 2020, and the present.


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            44
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 45 of 75




1                   California Phishing Subclass: All persons in the California Subclass who
                    suffered monetary damages in connection with a phishing or threatening
2                   communication by a third-party possessing those persons’ personal
                    information disclosed as a result of a data breach between April 1, 2020, and
3                   the present.

4                   California Consumer Subclass: All persons residing in California who
                    purchased a Ledger Nano X wallet or a Ledger Nano S wallet from Ledger
5                   or an authorized reseller within the limitations period, as may be extended or
                    tolled by any applicable rule of law or equitable doctrine.
6
                    Georgia Subclass: All persons residing in Georgia who provided Ledger or
7                   Shopify with personal information that was accessed, compromised, stolen,
                    or exposed in a data breach between April 1, 2020, and the present.
8
                    Georgia Phishing Subclass: All persons in the Georgia Subclass who suffered
9                   monetary damages in connection with a phishing or threatening
                    communication by a third-party possessing those persons’ personal
10                  information disclosed as a result of a data breach between April 1, 2020, and
                    the present.
11
                    Georgia Consumer Subclass: All persons residing in Georgia who purchased
12                  a Ledger Nano X wallet or a Ledger Nano S wallet from Ledger or an
                    authorized reseller within the limitations period, as may be extended or tolled
13                  by any applicable rule of law or equitable doctrine.

14                  New York Subclass: All persons residing in New York who provided Ledger
                    or Shopify with personal information that was accessed, compromised,
15                  stolen, or exposed in a data breach between April 1, 2020, and the present.

16                  New York Phishing Subclass: All persons in the New York Subclass who
                    suffered monetary damages in connection with a phishing or threatening
17                  communication by a third-party possessing those persons’ personal
                    information disclosed as a result of a data breach between April 1, 2020, and
18                  the present.

19                  New York Consumer Subclass: All persons residing in New York who
                    purchased a Ledger Nano X wallet or a Ledger Nano S wallet from Ledger
20                  or an authorized reseller within the limitations period, as may be extended or
                    tolled by any applicable rule of law or equitable doctrine.
21
22
     Accordingly, the Class Period is April 1, 2020, through the present except as to the Consumer
23
     Classes.
24
            146.    Excluded from the Class and Subclasses are Defendants, their officers and directors,
25
     and members of their immediate families or their legal representatives, heirs, successors or assigns
26
     and any entity in which Defendants have or had a controlling interest.
27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            45
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 46 of 75




 1          147.    Plaintiffs reserve the right to amend the Class and/or Subclass definitions if

 2 investigation or discovery indicate that the definition should be narrowed, expanded, or otherwise
 3 modified.
 4          148.    Numerosity. The Class and Subclass members are so numerous that joinder of all

 5 members is impracticable. The precise number of Class and Sublcass members is unknown to
 6 Plaintiffs at this time, but it is believed to be in the tens of thousands.
 7          149.    Ascertainability. The Class and Subclass members are readily ascertainable and

 8 identifiable. They may be identified through contact information that was breached. They may be
 9 notified of the pendency of this Action by electronic mail using a form of notice customarily used
10 in class actions.
11          150.    Typicality. Plaintiffs’ claims are typical of the claims of the Class and Subclass

12 members, who are similarly affected by Defendants’ respective wrongful conduct in violation of the
13 laws complained of herein. Plaintiffs do not have any interest that is in conflict with the interests of
14 the Class members.
15          151.    Commonality. Plaintiffs and the Class and Subclass members sustained damages

16 and/or are entitled to restitution from data exposure caused by Defendants’ unlawful conduct and/or
17 for the diminution in value of the products they purchased revealed by Defendants’ uniform and
18 unlawful conduct. Common questions of law and fact include the following:
19
                    •   Whether Defendants’ conduct is an unlawful business act or practices within
20                      the meaning of Business and Professions Code section 17200, et seq.;
21                  •   Whether Defendants’ conduct is an unfair business act or practice within the
22                      meaning of Business and Professions Code section 17200, et seq.;

23                  •   Whether Defendants’ advertising is untrue or misleading within the meaning
                        of Business and Professions Code section 17500, et seq.;
24
25                  •   Whether Defendants’ represented to Plaintiffs and the Class that they would
                        protect Plaintiffs and the Class members’ PII;
26
                    •   Whether Defendants’ owed a duty to Plaintiffs and the Class to exercise due
27                      care in collecting, storing, and safeguarding their PII;
28
                    •   Whether Defendants’ breached a duty to Plaintiffs and the Class to exercise
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             46
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 47 of 75




 1                      due care in collecting, storing, and safeguarding their PII;

 2                  •   Whether Class members’ PII was accessed, compromised, or stolen in the
                        breach;
 3
 4                  •   Whether Defendants’ conduct caused or resulted in damages to Plaintiffs and
                        the Class;
 5
                    •   Whether Defendants failed to notify the public of the breach in a timely and
 6                      adequate manner;
 7
                    •   Whether Defendants knew or should have known that its systems were
 8                      vulnerable to a data breach;
 9                  •   Whether Defendants adequately addressed the vulnerabilities that allowed for
10                      the data breach;

11                  •   Whether the precautions that Defendants took and failed to take with respect
                        to the protection of the Class members’ data;
12
13                  • Whether the steps Defendants took and failed to take after learning of the
                        Data Breach and the reasonableness (or rather unreasonableness) of those
14                      steps;

15                  •   The economic value of Ledger’s wallets and services as advertised;
16
                    •   The actual economic value of Ledger’s wallets and services where, contrary
17                      to its advertising, Ledger failed to protect customers’ personal information
                        from nefarious actors;
18
                    •   The quantification of the harm to Class members resulting from the exposure
19                      of their data to prospective hacking; and
20
                    •   The restitution and/or damages to which Class members are entitled as result
21                      of the fact that the actual value of the Ledger wallets was far less than the
                        value of the wallets as advertised.
22
            152.    Superiority. A class action is superior to all other available methods for the fair and
23
24 efficient adjudication of this controversy since joinder of all members is impracticable.
25 Furthermore, as the damages suffered by some of the individual Class and Subclass members may
26 be relatively small, the expense and burden of individual litigation makes it impossible for Class
27 and Subclass members to individually redress the wrongs done to them. Furthermore, litigating tens
28
     of thousands of individual cases will inevitably lead to inconsistent rulings and results, burden the
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             47
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 48 of 75




 1 judicial and legal system, and magnify the delay and expense to all the parties and the court system
 2 because of multiple trials on the same factual and legal issues.
 3           153.       There will be no difficulty in the management of this Action as a class action.
 4
             154.       Furthermore, Defendants have acted or refused to act on grounds generally
 5
     applicable to the Classes and Subclasses and, as such, final injunctive relief, or restitutionary relief
 6
     with regard to the class members as a whole is appropriate pursuant to Fed. R. Civ. Proc. Rule
 7
 8 23(b)(2).
 9
10 VI.       CLAIMS FOR RELIEF

11   CALIFORNIA LAW SHALL APPLY TO CLAIMS FROM WORLD-WIDE PLAINTIFFS

12           155.       This action involves a unique set of events, where the actual data breach, and the

13 conduct alleged herein causing injuries to not only California and Nationwide consumers but also
14 to foreign consumers world-wide, occurred in California. See e.g. Nortwest Mortg., Inc. v. Superior
15 Court, 72 Cal. App. 4th 214, 223-25, 85 Cal. Rptr. 2d 18 (1999) (holding that to assert a California
16
     state-law cause of action, an out-of state party must suffer injury from wrongful conduct that occurs
17
     in California.).
18
             156.       Ledger and Shopify are global entities, that conduct business nationwide and
19
20 globally, servicing consumers in the United States and in many foreign countries. They also provide
21 services in virtually every state and advertise their platforms and products online targeting word-
22 wide consumers.
23           157.       To enhance their brands and increase sales, Ledger and Shopify engage in high
24
     impact digital advertising wordwide, targeting consumers globally.
25
             158.       Regardless of where a person resides, that person saw Ledger’s similarly stated
26
     promises regarding Ledger’s robust security and the “root of trust” using the most secure
27
28 mechanisms and measures to protect consumers’ cryptocurrency as well as personal data.

                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                48
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 49 of 75




 1          159.    Plaintiffs and the Class(es) while purchasing the Ledger’s products from cloud-based

 2 software and relying on the uniform representations made by Ledger, were injured as a result of
 3 actions stemming from San Francisco, California, and thus, they suffered an injury from wrongful
 4
     conduct that occurred in California.
 5
            160.    Specifically, Shopify and Ledger caused and then covered up a massive 2020 data
 6
     breach that led to substantial damages for consumers. Shopify, previously headquatered in San
 7
 8 Francisco, was one of the main actors/facilitators of the data breach. The data leak occurred through
 9 the use of Shopify’s merchants and platforms.
10          161.    Shopify’s rogue members of their support team obtained customer transactional
11
     records, including Ledger’s customers. Shopify’s agents then illegally exported customer
12
     transactional records in April and June 2020. Nevertheless, neither Shopify nor Ledger
13
     acknowledged the massive data breach, and they continued to cover up the rumors and incidents for
14
15 the ensuing months.
16          162.    The breach had occurred and stemmed from the actions taking place in San Francisco

17 – where Shopify originally maintained a principal place of business. Furthermore, while one of the
18 Ledger entities (named Defendant Ledger herein) is based in France, its subsidiary/agent is
19
     headquatered in San Francisco, California, where the majority of events leading to the breach had
20
     occurred.
21
            163.    The State of California has a significant interest in regulating the conduct of
22
23 businesses operating within its borders. California seeks to protect the rights and interests of
24 California residents and out of state residents against a company conducting business and
25 wrongdoings stemming from California. California has a greater interest than any other state in the
26 nationwide claims and is most intimately concerned with the claims and outcomes of this litigation.
27
     The conspiracy to implement the data breach led to a federal indictment in California alleging
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            49
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 50 of 75




 1 conduct occurring in California. See United States v. Heinrich, 8:21-cr-000222-JLS (C.D. Cal.
 2 2021). Importantly, separating this litigation into a myriad of lawsuits through the entire U.S. while
 3 the conduct leading to the breach that occurred here stemps from California will involve not only
 4
     duplicative actions, duplicative discovery, traveling of individuals/witnesses from San Francisco
 5
     (who have intimate knowledge of what happened), and ultimately lead to inconsistent rulings, and
 6
     burden of the judicial system and the parties.
 7
 8          164.    Defendants’ center of business activities – their essential operations that allowed

 9 them to conduct business in the states are in California (San Francisco). Ledger’s and Shopify’s
10 breach of their duties to Plaintiffs and the Class(es) emanated from California.
11
            165.    Application of California laws to the Class with respect to Plaintiffs’ and the Class’
12
     claims is neither arbitrary nor fundamentally unfair, because California has significant contacts and
13
     significant aggregation of contacts in this state and the injury to the Class and Plaintiffs happened
14
15 in San Francisco, California.
16          166.    Under California’s choice of law principles, the common law of California applies

17 to the Class claims. Additionally, given California’s significant interest in regulating the conduct of
18 businesses operating within its borders, California Unfair Competition Law and Consumer Legal
19
     Remedies Act may be applied to non-resident plaintiffs.
20
            167.    Furthermore, Plaintiffs seek recovery on behalf of the Class in the form of restitution,
21
     as well as punitive/exemplary damages, injunctive relief, and attorneys’ fees and costs (pursuant to
22
23 Cal. Code Civ. P. § 1021.5, FRCP 23). Ledger’s and Shopify’s misconduct, deceipt, and
24 concealment of material facts regarding the data breach at issue depirived Plaintiffs and the Class
25 of legal rights, causing injury. In addition, Ledger’s and Shopify’s misconduct constitutes malice or
26 oppression under Cal. Civ. Code § 3294(c)(1) and (c)(2) because their actions depict a despicable
27
     conduct carried out with a willful and conscious disregard of the rights or safety of Plaintiffs and
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             50
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 51 of 75




 1 Class members and subjected Plaintiffs and Class Members to hardship. As a result, Plaintiffs and
 2 Class members are also entitled to punitive damages against Ledger and Shopify under Cal. Civ.
 3 Code § 3294(a).
 4
 5                                     FIRST CAUSE OF ACTION

 6                                           NEGLIGENCE
              (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, and the Nationwide,
 7             UK, and Israel Phishing Subclass and, Alternatively, on Behalf of the Remaining
                                           Non-Consumer Subclasses)
 8
            168.    Plaintiffs incorporate the preceding paragraphs.
 9
            169.    Ledger and Shopify owed a duty to the Class members, including Plaintiffs, to
10
     exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting, and protecting
11
12 their personal information in their possession from being compromised, lost, or stolen, and from
13 being accessed, and misused by unauthorized persons.
14          170.    This duty included: (a) designing, maintaining, and testing Ledger’s and Shopify’s
15
     security systems to ensure that the Class members’ personal information was adequately secured
16
     and protected; (b) implementing processes that would timely detect a breach of their security
17
     systems; (c) timely acting upon warnings and alerts, including those generated by their own security
18
19 systems, regarding intrusions to their networks; (d) maintaining data-security measures consistent
20 with industry standards; and (e) timely and comprehensively notifying Class members of any
21 potential or actual unauthorized access of their personal information.
22          171.    Ledger’s and Shopify’s duties to use reasonable care arose from several sources,
23
     including those described below. Ledger and Shopify had a common law duty to prevent foreseeable
24
     harm to others, including Class members, who were the foreseeable and probable victims of any
25
     inadequate security practices. Ledger and Shopify in fact knew that their failure to protect Class
26
27 members’ personal information would likely harm Class members, because they knew that hackers
28 routinely attempt to steal such information and use it for nefarious purposes.

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            51
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 52 of 75




 1          172.    Ledger’s and Shopify’s duties also arose under Section 5 of the Federal Trade

 2 Commission (“FTC”) Act, 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting
 3 commerce,” including, as interpreted and enforced by the FTC, failing to use reasonable measures
 4
     to protect personal information by companies such as Ledger. Various FTC publications and data
 5
     security breach orders further form the basis of Ledger’s and Shopify’s duties. In addition,
 6
     individual states have enacted statutes based upon the FTC Act that also created a duty.
 7
 8          173.    Ledger’s and Shopify’s duties also arose from Ledger’s unique position in the

 9 burgeoning crypto-asset market. Ledger strove to create “the highest level of security for crypto
10 assets,” and Ledger was in a unique and superior position to protect against the harm to the Class
11
     members as a result of data breaches. As Ledger’s e-commerce vendor entrusted with Ledger’s data,
12
     Shopify was in the same unique and superior position to protect against this harm.
13
            174.    Ledger and Shopify also had duties to safeguard the personal information of the Class
14
15 members and to promptly notify them of a breach because of state laws and statutes that require
16 Ledger to reasonably safeguard sensitive personal information. Timely notification was necessary
17 to permit Class members to take appropriate measures to protect their identities as owners of crypto-
18 assets, safeguard against threats to those crypto-assets, safeguard against personal threats, and take
19
     other steps to mitigate or ameliorate the damages caused by Ledger’s and Shopify’s misconduct.
20
            175.    Ledger and Shopify breached their duties to the Class members and thus were
21
     negligent. Ledger and Shopify breached these duties by, among other things, failing to: (a) exercise
22
23 reasonable care and implement adequate security systems, protocols, and practices sufficient to
24 protect the personal information of the Class members; (b) detect the breaches while they were
25 ongoing; (c) maintain security systems consistent with industry standards; and (d) disclose that the
26 Class members’ personal information in Ledger’s and/or Shopify’s possession had been or was
27
     reasonably believed to have been stolen or compromised.
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            52
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 53 of 75




1           176.    Ledger’s and Shopify’s negligence was, at least, a substantial factor in causing the

2 Class members’ personal information to be improperly accessed, disclosed, and otherwise
3 compromised, and in causing the Class members’ other injuries as a result of the data breaches.
4
            177.    As a direct and proximate result of Ledger’s and Shopify’s negligence, the Class
5
     members are entitled to damages, including compensatory, punitive, and nominal damages, in an
6
     amount to be proven at trial, for injuries that include at least the following:
7
8               a. the theft of their personal information;

9               b. the diminished value and loss of the benefits of purchased Ledger devices, which

10                  now pose a security risk to the Class members;

11              c. the costs associated with the detection and prevention of phishing scams aimed at

12                  depriving the Class members of assets and funds;

13              d. the costs associated with purchasing new hardware and software to protect crypto

14                  assets and/or other assets and/or funds;

15              e. the costs associated with time spent and the loss of productivity from taking time to

16                  address and attempt to ameliorate, mitigate, and deal with the actual and future

17                  consequences of the data breaches;

18              f. the imminent and impending injury flowing from potential fraud and theft posed by

19                  their personal information being placed in the hands of criminals;

20              g. the mental anguish from the stress and fear of receiving threats and other messages

21                  from internet users who have physical address information;

22              h. the damages to and diminution in value of their personal information entrusted,

23                  directly or indirectly, to Ledger with the mutual understanding that Ledger would

24                  safeguard the Class members’ data against theft and not allow access and misuse of

25                  their data by others; and

26              i. the continued risk of exposure to hackers and thieves of their personal information,

27                  which remains in Ledger’s possession and is subject to further breaches so long as

28                  Ledger fails to undertake appropriate and adequate measures to protect the Class

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              53
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 54 of 75




 1                  members.

 2                                    SECOND CAUSE OF ACTION

 3                                       NEGLIGENCE PER SE
              (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, and the Nationwide,
 4             UK, and Israel Phishing Subclass and, Alternatively, on Behalf of the Remaining
                                           Non-Consumer Subclasses)
 5
            178.    Plaintiffs incorporate the preceding paragraphs.
 6
            179.    Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or
 7
 8 affecting commerce” including, as interpreted and enforced by the FTC, the unfair act or practice
 9 by companies such as Ledger of failing to use reasonable measures to protect personal information.
10 Various FTC publications and orders also form the basis of Ledger’s and Shopify’s duties.
11          180.    Ledger and Shopify violated Section 5 of the FTC Act (and similar state statutes) by
12
     failing to use reasonable measures to protect personal information and not complying with industry
13
     standards. Ledger’s and Shopify’s conduct was particularly unreasonable given the nature and
14
     amount of personal information they obtained and stored and the foreseeable consequences of a data
15
16 breach that disclosed customers’ personal information, including the fact that those customers
17 owned crypto-assets, to hackers and other third parties.
18          181.    Ledger’s and Shopify’s violations of Section 5 of the FTC Act (and similar state
19 statutes) constitute negligence per se. This negligence was, at least, a substantial factor in causing
20
     the Class members’ personal information to be improperly accessed, disclosed, and otherwise
21
     compromised, and in causing the Class members’ other injuries as a result of the data breaches.
22
            182.    The Class members, including Plaintiffs, are within the class of persons that Section
23
24 5 of the FTC Act (and similar state statutes) was intended to protect. In addition, the harm that the
25 Class members have suffered is the type of harm that the FTC Act (and similar state statutes) were
26 intended to prevent. Indeed, the FTC has pursued over fifty enforcement actions against businesses
27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            54
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 55 of 75




 1 that, as a result of their failure to employ reasonable data security measures and avoid unfair and
 2 deceptive practices, caused the same or similar harm suffered by the Class members.
 3          183.    As a direct and proximate result of Ledger’s and Shopify’s negligence, the Class
 4
     members have been injured as described herein and are entitled to damages, including
 5
     compensatory, punitive, and nominal damages, in an amount to be proven at trial.
 6
                                        THIRD CAUSE OF ACTION
 7
                    DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
 8            (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, and the Nationwide,
               UK, and Israel Phishing Subclass and, Alternatively, on Behalf of the Remaining
 9                                         Non-Consumer Subclasses)
10          184.    Plaintiffs incorporate the preceding paragraphs.
11
            185.    Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this Court is
12
     authorized to enter a judgment declaring the rights and legal relations of the parties and grant further
13
     necessary relief. The Court also has broad authority to restrain acts, such as here, that are tortious
14
15 and violate the terms of the federal and state statutes described in this Complaint.
16          186.    An actual controversy has arisen in the wake of the Data Breach regarding Ledger’s

17 and Shopify’s present and prospective duties to reasonably safeguard customers’ and consumers’
18 personal information and whether Ledger and Shopify are maintaining data-security measures
19
     adequate to protect the Class members, including Plaintiffs, from further data breaches that
20
     compromise their personal information.
21
            187.    Plaintiffs allege that Ledger’s and Shopify’s data-security measures remain
22
23 inadequate. Ledger and Shopify deny these allegations. In addition, Plaintiffs continue to suffer
24 injury as a result of the compromise of their personal information and remain at imminent risk that
25 further compromises of their personal information will occur in the future.
26
            188.    Pursuant to its authority under the Declaratory Judgment Act, Plaintiffs ask the Court
27
     to enter a judgment declaring, among other things, the following:
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             55
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 56 of 75




 1                  i.   Ledger and Shopify owe a duty to secure consumers’ personal information and

 2                       to timely notify consumers of a data breach under the common law, Section 5 of

 3                       the FTC Act, and various state statutes; and

 4                 ii.   Ledger and Shopify are in breach of these legal duties by failing to employ

 5                       reasonable measures to secure consumers’ personal information.

 6          189.      Plaintiffs further ask the Court to issue corresponding prospective injunctive relief

 7 requiring Ledger and Shopify to employ adequate security protocols consistent with law and
 8 industry standards to protect consumers’ personal information.
 9
            190.      If an injunction is not issued, the Class members will suffer irreparable injury, and
10
     lack an adequate legal remedy, in the event of another data breach at Ledger and/or Shopify. The
11
     risk of another such breach is real, immediate, and substantial. If another breach at Ledger and/or
12
13 Shopify occurs, the Class members will not have an adequate remedy at law because many of the
14 resulting injuries are not readily quantified and they will be forced to bring multiple lawsuits to
15 rectify the same conduct.
16
            191.      The hardship to the Class members if an injunction does not issue exceeds the
17
     hardship to Ledger and Shopify if an injunction is issued. Among other things, if another massive
18
     data breach occurs at Ledger and/or Shopify, the Class members will likely be subjected to
19
20 substantial hacking attempts, physical threats, and other damage. On the other hand, the cost to
21 Ledger and Shopify of complying with an injunction by employing reasonable prospective data
22 security measures is relatively minimal, and Ledger and Shopify have pre-existing legal obligations
23 to employ such measures.
24
            192.      Issuance of the requested injunction will not disserve the public interest. To the
25
     contrary, such an injunction would benefit the public by preventing additional data breaches at
26
     Ledger and/or Shopify, thus eliminating the additional injuries that would result to the Class
27
28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              56
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 57 of 75




 1 members and the millions of consumers whose personal and confidential information would be
 2 further compromised.
 3                                  FOURTH CAUSE OF ACTION
 4                         CALIFORNIA UNFAIR COMPETITION LAW
 5                                   Cal. Bus. & Prof. Code § 17200, et seq.
              (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, the Nationwide, UK,
 6            and Israel Phishing Subclass, and the Nationwide, UK, and Israel Consumer Class,
             and Alternatively, on Behalf of the California Subclass, California Phishing Subclass
 7                                     and California Consumer Subclass)
                                             (Against Ledger Only)
 8          193.   Plaintiffs incorporate the preceding paragraphs.
 9
            194.   The Ledger is a “person” as defined by Cal. Bus. & Prof. Code § 17201.
10
            195.   California’s Unfair Competition Law (the “UCL”) prohibits “unfair competition,”
11
     which Ledger violated by engaging in unlawful, unfair, and deceptive business acts and practices.
12
13                                        a.     “Unfair” Prong

14          196.   Under California’s False Advertising Law, Cal. Bus. & Prof. Code Section 17200, et

15 seq., a challenged activity is “unfair” when “any injury it causes outweighs any benefits provide to
16 consumers and the injury is one that the consumers themselves could not reasonably avoid.”
17
     Camacho v. Auto Club of Southern California, 142 Cal. App. 4th 1394, 1403 (2006).
18
            197.   Ledger’s conduct as alleged herein does not confer any benefit to consumers.
19
            198.   Ledger’s conduct as alleged herein causes injuries to consumers, who do not receive
20
21 a product consistent with their reasonable expectations.
22          199.   Ledger’s conduct as alleged herein causes injuries to consumers, who paid for a

23 secure system and whose PII was leaked as a result of Ledger’s unlawful conduct.
24          200.   The injuries caused by Ledger’s conduct as alleged herein outweigh any benefits.
25
            201.   Ledger’s conduct, as alleged in the preceding paragraphs, is false, deceptive,
26
     misleading, and unreasonable and constitutes an unfair business practice within the meaning of
27
     California Business and Professions Code Section 17200.
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            57
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 58 of 75




 1          202.    Ledger could have furthered its legitimate business interests in ways other than by

 2 unfair conduct.
 3          203.    Ledger’s conduct threatens consumers by misleadingly advertising their systems as
 4
     “secure” and exposing consumers’ PII to hackers. Ledger’s conduct also threatens other companies,
 5
     large and small, who play by the rules. Ledger’s conduct stifles competition and has a negative
 6
     impact on the marketplace and reduces consumer choice.
 7
 8          204.    All of the conduct alleged herein occurs and continues to occur in Ledger’s business.

 9 Ledger’s wrongful conduct is part of a pattern or generalized course of conduct repeated on
10 approximately thousands of occasions daily.
11
            205.    Pursuant to Business and Professions Code Sections 17203, Plaintiffs, the Classes,
12
     and the Subclasses seek an order of this Court enjoining Ledger from continuing to engage, use, or
13
     employ its unfair business practices.
14
15          206.    In fact, to date, Ledger continues to market and advertise its faulty products and

16 systems to consumers, while knowing that it failed and continues to fail to deliver on its promises –
17 of providing a secure system and products.
18          207.    Ledger failed to implement and maintain reasonable security measures to protect
19
     Class and Subclass members’ personal information from unauthorized disclosure, release, data
20
     breaches, and theft, which was a direct and proximate cause of the Data Breach. Ledger failed to
21
     identify foreseeable security risks, remediate identified security risks, and adequately improve
22
23 security following previous cybersecurity incidents. This conduct, with little if any utility, is unfair
24 when weighed against the harm to Class and Subclass members whose personal information has
25 been compromised.
26
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             58
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 59 of 75




 1          208.    Ledger’s failures to implement and maintain reasonable security measures also were

 2 contrary to legislatively declared public policy that seeks to protect consumers’ data and ensure that
 3 entities that are trusted with it use appropriate security measures.
 4
            209.    Ledger’s failures to implement and maintain reasonable security measures also led
 5
     to substantial consumer injuries, as described above, that are not outweighed by any countervailing
 6
     benefits to consumers or competition. Moreover, because consumers could not know of Ledger’s
 7
 8 inadequate security, consumers could not have reasonably avoided the harms that Ledger caused.
 9          210.    Plaintiffs and Class and Subclass members, have suffered injury-in-fact and have
10 lost money or property as a result of Defendants’ unfair conduct. Among other things, Plaintiffs and
11
     members of the Classes and Subclassespaid an unwarranted premium for these Products, which they
12
     would not have purchased had they known that Ledger has not adhered to the security measures it
13
     claimed it would. Specifically, Plaintiffs and members of the Classes and Subclassespaid for
14
15 products and services advertised as secure when Ledger in fact failed to institute adequate security
16 measures and neglected vulnerabilities that led to a data breach. Plaintiffs and members of the
17 Classes and Subclasses would not have purchased the Products and services, or would not have
18 given Ledger their PII, had they known that their PII was vulnerable to a data breach. Likewise,
19
     Plaintiffs and the members of the Classes and Subclasses seek an order mandating that Ledger
20
     implement adequate security practices to protect consumers’ PII. Additionally, Plaintiffs and the
21
     members of the Classes and Subclasses seek and request an order awarding Plaintiff and the Classese
22
23 and Subclasses restitution of the money wrongfully acquired by Ledger by means of Ledger’s unfair
24 and unlawful practices.
25                                       b.      “Unlawful” Prong
26          211.    California Business and Professions Code Section 17200, et seq., identifies
27 violations of any state or federal law as “unlawful practices that the unfair competition law makes
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            59
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 60 of 75




 1 independently actionable.” Velazquez v. GMAC Mortg. Corp., 605 F. Supp. 2d 1049, 1068 (C.D.
 2 Cal. 2008).
 3          212.    Ledger’s unlawful conduct, as alleged in the preceding paragraphs, violates
 4
     California Civil Code Section 1750, et seq.
 5
            213.    Ledger’s conduct, as alleged in the preceding paragraphs, is false, deceptive,
 6
     misleading, and unreasonable and constitutes unlawful conduct.
 7
 8          214.    Ledger knew or should have known of its unlawful conduct.

 9          215.    In fact, Ledger’s failure to implement and maintain reasonable security measures to
10 protect Class and Subclassmembers’ personal information from unauthorized disclosure, and
11
     identify foreseeable security risks, or even remedy/improve the security risks, were a direct and
12
     proximate cause of the Data Breach.
13
            216.    Ledger’s failures to implement and maintain reasonable security measures also were
14
15 contrary to legislatively declared public policy that seeks to protect consumers’ data and ensure that
16 entities that are trusted with it use appropriate security measures. These policies are reflected in
17 laws, including the FTC Act, 15 U.S.C. § 45, and California’s Consumer Records Act, Cal. Civ.
18 Code § 1798.81.5.
19
            217.    Ledger has engaged in “unlawful” business practices by violating multiple laws,
20
     including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring reasonable
21
     data security measures) and 1798.82 (requiring timely breach notification); California’s Consumers
22
23 Legal Remedies Act, Cal. Civ. Code § 1780, et seq.; the FTC Act, 15 U.S.C. § 45; and California
24 common law.
25                                     c.       “Fraudulent” Prong
26          218.    Ledger’s various representations and omissions, including but not limited to its
27 statements of Ledger’s security implementations, assurances regarding trustworthiness and
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            60
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 61 of 75




 1 reliability of measurements implemented by Ledger, and even subsequent representations regarding
 2 lack of the data breach (assurances that the breach was just a rumor), and misrepresentations
 3 regarding the extent of the breach constitute false, misleading, and deceptive statements intended to
 4
     deceive the consumers within the meaning of §17200.
 5
            219.    Ledger’s express false promises regarding security measurements, and yet failure to
 6
     implement and maintain reasonable security and privacy measures to protect consumers and
 7
 8 Plaintiffs’ and members of the Classes and Subclasses’ PII and secure the valuable crypto-assets,
 9 and failure to identify foreseeable security and privacy risks constitute fraudulent business practices.
10          220.    Ledger’s representations and omissions were material because they were likely to
11
     deceive reasonable consumers about the value of Ledger’s services and the adequacy of Ledger’s
12
     data security, ability to protect the confidentiality of consumers’ personal information, and ability
13
     to protect the confidentiality of the fact that consumers had purchased a Ledger and/or owned
14
15 crypto-assets.
16          221.    As a direct and proximate result of Ledger’s deceptive and unlawful acts and

17 practices, the Class members are entitled to restitution in an amount to be proven at trial, for, among
18 other things, the loss of the benefit of their bargain with Ledger, as they would not have paid Ledger
19
     for goods and services or would have paid less for such goods and services but for Ledger’s
20
     misconduct.
21
            222.    The Class members seek all monetary and non-monetary relief allowed by law,
22
23 including restitution of all revenues stemming from Ledger’s unfair, unlawful, and fraudulent
24 business practices or use of their Personal Information; declaratory relief; reasonable attorneys’ fees
25 and costs under California Code of Civil Procedure § 1021.5; injunctive relief; and other appropriate
26 equitable relief.
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             61
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 62 of 75




 1          223.    Plaintiffs,the Classes, and Sublcasses seek restitution and injunctive relief.

 2 Restitution would provide Plaintiffs, the Classes, and Subclasses with damages for past harm, while
 3 the injunctive relief is necessary to cease misconduct and dispel misperception. Injunctive relief is
 4
     appropriate because Ledger continues to misrepresent that their security features should be trusted
 5
     and is necessary to prevent Ledger from continuing to engage in the unfair, fraudulent, and/or
 6
     unlawful conduct and prevent future harm. The restitution will not provide adequate remedy for
 7
 8 what happened due to the fact that some damages (such as continuous risk of harm/identity
 9 theft/ongoing phising scams and other damages) cannot be remedied through a restitution, and
10 injunctive relief would prevent some future harm – such as future misrepresentations and harm.
11
            224.    Furthermore, Plaintiffs, the Classes, and the Subclasses seek attorneys’ fees, costs,
12
     and expenses (pursuant to Cal. Code Civ. P. § 1021.5).
13
14                                     FIFTH CAUSE OF ACTION
15                      CALIFORNIA CONSUMER LEGAL REMEDIES ACT
                                           Cal. Civ. Code § 1750, et seq.
16            (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, the Nationwide, UK,
             and Israel Phishing Subclass, and the Nationwide Consumer Class and, Alternatively
17             on Behalf of the California Subclass, California Phishing Subclass and California
                                                 Consumer Class)
18                                           (Against Ledger Only)
19          225.    Plaintiffs incorporate the preceding paragraphs.
20
            226.    The Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq. (“CLRA”), is a
21
     comprehensive statutory scheme that is to be liberally construed to protect consumers against unfair
22
     and deceptive business practices in connection with the conduct of businesses providing goods,
23
24 property or services to consumers primarily for personal, family, or household use.
25          227.    Ledger is “persons” as defined by California Civil Code §§ 1761(c) and 1770, and

26 have provided “goods” and/or “services” as defined by California Civil Code §§ 1761(b) and 1770.
27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            62
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 63 of 75




 1          228.    California Civil Code § 1770(a)(5) prohibits one who is involved in a transaction

 2 from “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients,
 3 uses, benefits, or quantities [which] they do not have[.]”
 4
            229.    California Civil Code § 1770(a)(7) prohibits one who is involved in a transaction
 5
     from “[r]epresenting that goods or services are of a particular standard, quality, or grade . . . if they
 6
     are of another.”
 7
 8          230.    Class members are “consumers” as defined by California Civil Code §§ 1761(d) and

 9 1770, and have engaged in a “transaction” as defined by California Civil Code §§ 1761(e) and 1770.
10          231.    Ledger’s acts and practices were intended to and did result in the sales of products
11
     and services to Class and Subclass members in violation of California Civil Code § 1770.
12
            232.    Ledger’s acts and practices were intended to and did result in the sales of products
13
     and services to Class and Subclass members in violation of California Civil Code § 1770, including,
14
15 but not limited to, the following:
16                 a. Representing that goods or services have characteristics that they do not have;

17                 b. Representing that goods or services are of a particular standard, quality, or grade

18                      when they were not;

19                 c. Advertising goods or services with intent not to sell them as advertised; and

20                 d. Representing that the subject of a transaction has been supplied in accordance

21                      with a previous representation when it has not.

22          233.    Ledger’s representations and omissions were material because they were likely to

23 and did deceive reasonable consumers about the adequacy of Ledger’s data security and ability to
24 protect the confidentiality of consumers’ personal information, including the confidentiality of the
25
     fact that consumers purchased a Ledger devices or service and, therefore, owned crypto-assets.
26
27
28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              63
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 64 of 75




 1          234.    If Ledger disclosed to the Class members that their data systems were not secure and,

 2 thus, vulnerable to attack, Ledger would have been unable to continue in business and would have
 3 been forced to adopt reasonable data security measures and comply with the law.
 4
            235.    Instead, Ledger received, maintained, and compiled Class and Subclass members’
 5
     personal information as part of the services Ledger provided without advising Class and Subclass
 6
     members that Ledger’s data-security practices were insufficient to maintain the safety and
 7
 8 confidentiality of Class and Subclass members’ personal information. Accordingly, Class and
 9 Subclass members acted reasonably in relying on Ledger’s misrepresentations and omissions, the
10 truth of which they could not have discovered.
11
            236.    As a direct and proximate result of Ledger’s violations of California Civil Code §
12
     1770, Class and Subclass members are entitled to injunctive relief. Plaintiffs have provided the
13
     notice required by California Civil Code § 1782(a) and, Ledger has not cured or taking any action
14
15 to cure its representations/actions.
16          237.    Thus, Plaintiffs and Class and Subclass members seek all monetary and non-

17 monetary relief allowed by law, including damages, an order enjoining the acts and practices
18 described above, attorneys’ fees, and costs under the CLRA.
19
            238.    The restitution and injunctive relief will provide for different damages. The
20
     restitution will provide damages for past harm; however, injunctive relief would prevent future
21
     misreprespresentations and prevent future injustice.
22
23                                    SIXTH CAUSE OF ACTION
                                    DECEIT BY CONCEALMENT
24                                      Cal. Civ. Code § 1709, 1710 et seq.
             (On Behalf of Plaintiffs, the Nationwide, UK, and Israel Class, the Nationwide, UK<
25           and Israel Phishing Subclass, and the Nationwide Consumer Class and, Alternatively
               on Behalf of the California Subclass, California Phishing Subclass and California
26                                              Consumer Class)

27          239.    Plaintiffs incorporate the preceding paragraphs.

28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            64
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 65 of 75




 1          240.    Ledger and Shopify knew or should have known that their security measures were

 2 inadequate to protect the PII of consumers, or safeguard personal information in their possession.
 3          241.    Ledger and Shopify had a duty to disclose to consumers that their security systems
 4
     were not adequate to safeguard consumers PII, and protect their information in possession of Ledger
 5
     and Shopify from being compromised.
 6
            242.    Ledger is well familiar with its security systems and knew or should have known
 7
 8 that there was a significant gap in its security systems which existed nearly two years before the
 9 data breach occurred. As a company that primarily works to protect consumers’ cryptocurrency
10 assets and claims to implement the highest levels of seuurity, Leger was uniquely obligated to follow
11
     through its own representations. Ledger also had an obligation to disclose to consumers that it did
12
     not have adequate security systems to safeguard consumers’ PII.
13
            243.    Shopify similarly was in a unique position, handling consumers’ private data, and
14
15 yet it failed to protect the consumers’ PII, and further failed to disclose that the breach had occurred,
16 and in fact, it concealed the breach after it had known of the breach of data.
17          244.    Ledger and Shopify failed to take reasonable precautions against the data breach,
18 concealed the data breach, and then failed to take any reasonable measures to minimize the
19
     exposure/harm of the breach.
20
            245.    California Civil Code §1710 defines deceit as, (a) “[t]he suggestion, as a fact, of that
21
     which is not true, by one who does not believe it to be true”; (b) “[t]he assertion, as a fact, of that
22
23 which is not true, by one who has no reasonable ground for believing it to be true”; (c) “[t]he
24 suppression of a fact, by one who is bound to disclose it, or who gives information of other facts
25 which are likely to mislead for want of communication of that fact”; or (d) “[a] promise, made
26 without any intention of performing it.” Ledger’s and Shopify’s conduct as described herein
27
     therefore constitutes deceit of Plaintiffs, the Classes, and the Subclasses.
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             65
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 66 of 75




 1          246.     California Civil Code §1709 mandates that in willfully deceiving Plaintiffs, the

 2 Classes, and the Subclasses with intent to induce or alter their position to their injury or risk,
 3 Defendants are liable for any damage which Plaintiffs, the Classes, and Subclasses thereby suffer.
 4
            247.     As described above, Plaintiffs, the Classes, and Subclasses have suffered significant
 5
     harm as a direct and proximate result of Ledger’s and Shopify’s deceit and other unlawful conduct.
 6
     Specifically, Plaintiffs, the Classes, and the Subclasses have been subject to numerous attacks,
 7
 8 including phishing scams and ransom threats, as well as severe emotional distress. Ledger and
 9 Shopify are liable for these damages.
10
                                     SEVENTH CAUSE OF ACTION
11                  GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                                           O.C.G.A § 10-1-370, et seq.
12                 (On Behalf of the Georgia Subclass, Georgia Phishing Subclass, and Georgia
                                              Consumer Subclass)
13                                       (Against Ledger Only)
14          248.     Plaintiffs incorporate the preceding paragraphs.
15
            249.     Ledger, and the Georgia Subclass members are “persons” within the meaning of §
16
     10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).
17
            250.     Ledger engaged in deceptive trade practices in the conduct of its business, in
18
19 violation of Georgia Code (“O.C.G.A.”) § 10-1-372(a), including, but not limited to:
20              a. Representing that goods or services have characteristics that they do not have;

21              b. Representing that goods or services are of a particular standard, quality, or grade

22                   when they were not;

23              c. Advertising goods or services with intent not to sell them as advertised; and

24              d. Representing that the subject of a transaction has been supplied in accordance with

25                   a previous representation when it has not.

26          251.     Ledger’s deceptive trade practices include, but are not limited to:

27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             66
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 67 of 75




 1              a. Failing to implement and maintain reasonable security and privacy measures to

 2                 protect the Georgia Subclass members’ Personal Information, which was a direct and

 3                 proximate cause of the Data Breach;

 4              b. Failing to identify foreseeable security and privacy risks, remediate identified

 5                 security and privacy risks, and adequately improve security and privacy measures

 6                 following previous cybersecurity incidents, which was a direct and proximate cause

 7                 of the Data Breach;

 8              c. Failing to comply with common law and statutory duties pertaining to the security

 9                 and privacy of Plaintiff Baton and the Georgia Subclass members’ Personal

10                 Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a

11                 direct and proximate cause of the Data Breach;

12              d. Misrepresenting that it would protect the privacy and confidentiality of the Georgia

13                 Subclass members’ Personal Information, including by implementing and

14                 maintaining reasonable security measures;

15              e. Misrepresenting that it would comply with common law and statutory duties

16                 pertaining to the security and privacy of the Georgia Subclass members’ Personal

17                 Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, et seq.;

18              f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

19                 adequately secure the Georgia Subclass members’ Personal Information; and

20              g. Omitting, suppressing, and concealing the material fact that it did not comply with

21                 common law and statutory duties pertaining to the security and privacy of the

22                 Georgia Subclass members’ Personal Information, including duties imposed by the

23                 FTC Act, 15 U.S.C. § 45, et seq.

24          252.   Ledger’s representations and omissions were material because they were likely to

25 and did deceive reasonable consumers about the adequacy of Ledger’s data security and ability to
26 protect the confidentiality of consumers’ personal information, including the confidentiality of the
27
     fact that consumers purchased a Ledger devices or service and, therefore, owned crypto-assets.
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            67
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 68 of 75




 1          253.    Ledger intended to mislead the Georgia Subclass members and induce them to rely

 2 on its misrepresentations and omissions.
 3          254.    In the course of their businesses, Ledger engaged in activities with a tendency or
 4
     capacity to deceive.
 5
            255.    Ledger acted intentionally, knowingly, and maliciously to violate Georgia’s UDTPA,
 6
     and recklessly disregarded the Georgia Subclass members’ rights.
 7
 8          256.    If Ledger disclosed to the Georgia Subclass members that their data systems were

 9 not secure and, thus, vulnerable to attack, Ledger would have been unable to continue in business
10 and would have been forced to adopt reasonable data security measures and comply with the law.
11
            257.    Instead, Ledger received, maintained, and compiled the Georgia Subclass members’
12
     personal information as part of the services Ledger provided without advising the Georgia Subclass
13
     members that Ledger’s data-security practices were insufficient to maintain the safety and
14
15 confidentiality of the Georgia Subclass members’ personal information. Accordingly, the Georgia
16 Subclass members acted reasonably in relying on Ledger’s misrepresentations and omissions, the
17 truth of which they could not have discovered.
18          258.    As a direct and proximate result of Ledger’s deceptive trade practices, the Georgia
19
     Subclass members have suffered and will continue to suffer monetary and non-monetary damages,
20
     in an amount to be proven at trial, for injuries that include at least the following ascertainable losses
21
     of money or property:
22
23             a.   the loss of the benefit of their bargain with Ledger, as they would not have paid

24                  Ledger for goods and services or would have paid less for such goods and services

25                  but for Ledger’s misconduct;

26              b. losses from fraud and theft;

27
28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              68
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 69 of 75




 1             c. costs for credit monitoring, identity protection services, or other services or products

 2                   to attempt to recover stolen crypto-assets, protect crypto-assets, or protect personal

 3                   information;

 4             d. time and expenses incurred and to be incurred in monitoring their financial accounts

 5                   for fraudulent activity;

 6             e. time and money spent attempting to recover stolen crypto-assets, protect crypto-

 7                   assets, or protect personal information;

 8             f. loss of value of their personal information;

 9             g. time and money spent attempting to replace or replacing the hardware and services

10                   that Ledger was supposed to provide but failed to provide; and

11             h. an increased, imminent risk of fraud and identity theft.

12          259.     The Georgia Subclass members seek all relief allowed by law, injunctive relief, and

13 reasonable attorneys’ fees and costs, under O.C.G.A. § 10-1-373.
14                                   EIGHTH CAUSE OF ACTION
15                          GEORGIA FAIR BUSINESS PRACTICES ACT
                                           O.C.G.A § 10-1-393, et seq.
16                 (On Behalf of the Georgia Subclass, Georgia Phishing Subclass, and Georgia
                                              Consumer Subclass)
17                                       (Against Ledger Only)

18          260.     Plaintiffs incorporate the preceding paragraphs.

19          261.     Georgia Fair Business Practices Act (“FBPA”) prohibits unlawful, unfair, and

20 deceptive practices in consumer transactions, including but not limited to (10-1-393):
21             a. Causing actual confusion or actual misunderstanding as to the approval or
22                   certification of goods and services;
23             b. Representing that goods or services have sponsorship, approval, characteristics . . .
24                   uses, benefits or quantities that they do not have or that a person has a sponsorship,
25                   approval, status, affiliation or connection that he or she does not have;
26             c. Representing that goods or services are of a particular standard, quality, or grade
27                   when they were not; and
28             d. Advertising goods or services with intent not to sell them as advertised.

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              69
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 70 of 75




1        262.   Ledger’s deceptive trade practices include, but are not limited to:

2           a. Advertising its products and services of being the most secure, and advertising
3               themselves as a company well familiar with data breach issues surrounding crypto
4               technology and knowing how to avoid it;
5           b. Despite advertising itself and its services/products as being most secure and
6               trustworthy technology, failing to implement and maintain reasonable security and
7               privacy measures to protect the Georgia Subclass members’ Personal Information,
8               which was a direct and proximate cause of the Data Breach;
9           c. Failing to identify foreseeable security and privacy risks, remediate identified
10              security and privacy risks, and adequately improve security and privacy measures
11              following previous cybersecurity incidents, which was a direct and proximate cause
12              of the Data Breach;
13          d. Failing to comply with common law and statutory duties pertaining to the security
14              and privacy of Plaintiff Baton and the Georgia Subclass members’ Personal
15              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a
16              direct and proximate cause of the Data Breach;
17          e. Misrepresenting that it would protect the privacy and confidentiality of the Georgia
18              Subclass members’ Personal Information, including by implementing and
19              maintaining reasonable security measures;
20          f. Misrepresenting that it would comply with common law and statutory duties
21              pertaining to the security and privacy of the Georgia Subclass members’ Personal
22              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, et seq.;
23          g. Omitting, suppressing, and concealing the material fact that it did not reasonably or
24              adequately secure the Georgia Subclass members’ Personal Information; and
25          h. Omitting, suppressing, and concealing the material fact that it did not comply with
26              common law and statutory duties pertaining to the security and privacy of the
27              Georgia Subclass members’ Personal Information, including duties imposed by the
28              FTC Act, 15 U.S.C. § 45, et seq.

                       FIRST AMENDED CLASS ACTION COMPLAINT
                                        70
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 71 of 75




 1          263.    Ledger’s representations and omissions were material because they were likely to

 2 and did deceive reasonable consumers about the adequacy of Ledger’s data security and ability to
 3 protect the confidentiality of consumers’ personal information, including the confidentiality of the
 4
     fact that consumers purchased a Ledger devices or service and, therefore, owned crypto-assets.
 5
            264.    Ledger intended to mislead the Georgia Subclass members and induce them to rely
 6
     on its misrepresentations and omissions.
 7
 8          265.    In the course of their businesses, Ledger engaged in activities with a tendency or

 9 capacity to deceive.
10          266.    Ledger acted intentionally, knowingly, and maliciously to violate Georgia’s FBPA,
11
     and recklessly disregarded the Georgia Subclass members’ rights.
12
            267.    If Ledger disclosed to the Georgia Subclass members that its data systems were not
13
     secure and, thus, vulnerable to attack, Ledger would have been unable to continue in business and
14
15 would have been forced to adopt reasonable data security measures and comply with the law.
16          268.    Instead, Ledger received, maintained, and compiled the Georgia Subclass members’

17 personal information as part of the services Ledger provided without advising the Georgia Subclass
18 members that Ledger’s data-security practices were insufficient to maintain the safety and
19
     confidentiality of the Georgia Subclass members’ personal information. Accordingly, the Georgia
20
     Subclass members acted reasonably in relying on Ledger’s misrepresentations and omissions, the
21
     truth of which they could not have discovered.
22
23          269.    As a direct and proximate result of Ledger’s deceptive trade practices, the Georgia

24 Subclass members have suffered and will continue to suffer monetary and non-monetary damages,
25 in an amount to be proven at trial, for injuries that include at least the following ascertainable losses
26 of money or property:
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             71
      Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 72 of 75




 1             a. the loss of the benefit of their bargain with Ledger, as they would not have paid

 2                 Ledger for goods and services or would have paid less for such goods and services

 3                 but for Ledger’s misconduct;

 4             b. losses from fraud and theft;

 5             c. costs for credit monitoring, identity protection services, or other services or products

 6                 to attempt to recover stolen crypto-assets, protect crypto-assets, or protect personal

 7                 information;

 8             d. time and expenses incurred and to be incurred in monitoring their financial accounts

 9                 for fraudulent activity;

10             e. time and money spent attempting to recover stolen crypto-assets, protect crypto-

11                 assets, or protect personal information;

12             f. loss of value of their personal information;

13             g. time and money spent attempting to replace or replacing the hardware and services

14                 that Ledger was supposed to provide but failed to provide; and

15             h. an increased, imminent risk of fraud and identity theft.

16          270.   Plaintiffs served Ledger with the mandatory Notice and provided an opportunity to

17 cure Ledger’s misrepresentations as required under Ga. 10-1-399.
18          271.   The Georgia Subclass members seek all relief allowed by law, examplarly damages
19
     (including treble damages), injunctive relief, and reasonable attorneys’ fees and costs, under
20
     O.C.G.A. § 10-1-399.
21
                                   NINTH CAUSE OF ACTION
22                   NEW YORK DECEPTIVE TRADE PRACTICES ACT,
                                    N.Y. Gen. Bus. Law § 340, et seq.
23           (On Behalf of the New York Subclass, New York Phishing Subclass, and New York
                                          Consumer Subclass)
24                                    (Against Ledger Only)
25          272.   Plaintiffs incorporate the preceding paragraphs.
26
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             72
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 73 of 75




1           273.    New York General Business Law Section 349 declares unlawful “[d]eceptive acts or

2 practices in the conduct of any business, trade, or commerce or in the furnishing of any service in
3 this state….”
4
            274.    Similarly, New York General Business Law Section 350 prohibits “[f]alse
5
     advertising in the conduct of any business, trade or commerce or in the furnishing of any service in
6
     [the State of New York].”
7
8           275.    Ledger committed unfair business acts and practices in violation of the New York

9 General Business Law § 349 et seq, by:
10             i.   Failing to implement and maintain reasonable security and privacy measures to
11                  protect Plaintiff Collinger and the New York Subclass members’ Personal
12                  Information, which was a direct and proximate cause of the Data Breach;
13            ii.   Failing to identify foreseeable security and privacy risks, remediate identified
14                  security and privacy risks, and adequately improve security and privacy measures
15                  following previous cybersecurity incidents, which was a direct and proximate cause
16                  of the Data Breach;
17           iii.   Failing to comply with common law and statutory duties pertaining to the security
18                  and privacy of Plaintiff Collinger and the New York Subclass members’ Personal
19                  Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a
20                  direct and proximate cause of the Data Breach;
21           iv.    Misrepresenting that it would protect the privacy and confidentiality of the New
22                  York Subclass members’ Personal Information, including by implementing and
23                  maintaining reasonable security measures;
24            v.    Misrepresenting that it would comply with common law and statutory duties
25                  pertaining to the security and privacy of the New York Subclass members’ Personal
26                  Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, et seq.;
27           vi.    Omitting, suppressing, and concealing the material fact that it did not reasonably or
28                  adequately secure the New York Subclass members’ Personal Information; and

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            73
       Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 74 of 75




1           276.    Omitting, suppressing, and concealing the material fact that it did not comply with

2 common law and statutory duties pertaining to the security and privacy of the New York Subclass
3 members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45.
4
            277.    As a result of Ledger’s actions and omissions, Plaintiff Collinger and the New York
5
     Subclass suffered damages, and seek damages, equtable and injunctive relief, as well as reasonable
6
     attorneys’ fees and costs.
7
8                                         PRAYER FOR RELIEF

9           On behalf of themselves, the Classes, and the Subclasses, Plaintiffs request as follows:
10              (a) That the Court determines that this Action may be maintained as a Class Action, that
11                  Plaintiffs be named as Class Representatives of the Classes and Subclasses, that the
12
                    undersigned be named as Lead Class Counsel of the Classes and Subclasses, and that
13
                    notice of this Action be given to Class and Subclass members;
14
                (b) That the Court enter an order declaring that Defendants’ actions, as set forth in this
15
16                  Complaint, violate the laws set forth above;

17              (c) That the Court award Plaintiffs, the Classes, and Subclasses damages in an amount

18                  to be determined at trial;
19              (d) That the Court issue appropriate equitable and any other relief against Defendants to
20
                    which Plaintiffs, the Classes, and Subclasses are entitled, including but not limited
21
                    to restitution and an Order requiring Defendants to cooperate and financially support
22
                    civil and/or criminal asset recovery efforts;
23
24              (e) That the Court award Plaintiffs, the Classes, and Subclasses pre- and post-judgment

25                  interest (including pursuant to statutory rates of interest set under State law);

26              (f) That the Court award Plaintiffs, the Classes, and Subclasses their reasonable
27                  attorneys’ fees and costs of suit;
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             74
     Case 3:21-cv-02470-EMC Document 32 Filed 06/09/21 Page 75 of 75




1             (g) That the Court award treble and/or punitive damages insofar as they are allowed by

2                 applicable laws; and
3             (h) That the Court award any and all other such relief as the Court may deem just and
4
                  proper under the circumstances.
5
                                             JURY TRIAL
6
           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully demand a trial by
7
8 jury for all claims.
9
10   Dated: June 9, 2021                                 Respectfully submitted,
11
               /s/ Todd M. Scheider                                   /s/ Kyle W. Roche
12   Todd M. Schneider (SBN 158253)                      Kyle W. Roche (pro hac vice)
     Jason H. Kim (SBN 220279)                           Richard Cipolla (pro hac vice)
13   Matthew S. Weiler (SBN 236052)                      Jolie Huang (pro hac vice)
     SCHNEIDER WALLACE                                   ROCHE FREEDMAN LLP
14   COTTRELL KONECKY LLP                                99 Park Avenue, 19th Floor
15   2000 Powell Street, Suite 1400                      New York, NY 10016
     Emeryville, California 94608                        Telephone: (646) 970-7509
16   Telephone: (415) 421-7100                           Email: kyle@rcfllp.com
     Email:                                              Email: rcipolla@rcfllp.com
17   tschneider@schneiderwallace.com                     Email: jhuang@rcfllp.com
     Email: jkim@schneiderwallace.com
18   Email: mweiler@schneiderwallace.com
19                                                       Velvel Freedman (pro hac vice)
                                                         Constantine P. Economides (pro hac vice)
20   /s/ Ryan J. Clarkson                                ROCHE FREEDMAN LLP
     Ryan J. Clarkson, Esq.                              200 South Biscayne Boulevard
21   Bahar Sodaify, Esq.                                 Miami, FL 33131
     Yana Hart, Esq.                                     Telephone: (305) 971-5943
22   Christina N. Mirzaie, Esq.                          Email: vel@rcfllp.com
     CLARKSON LAW FIRM PC
                                                         Email: ceconomides@rcfllp.com
23   Email: rclarkson@clarksonlawfirm.com
     Email: bsodaify@clarksonlawfirm.com
24   Email: yhart@clarksonlawfirm.com                    Counsel for Plaintiffs
     9255 Sunset Blvd., Suite 804
25   Los Angeles, CA 90069
     Telephone: (213) 788-4050
26   Fax: (213) 788-4070

27
28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            75
